 220313 NLRB No. 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In finding that the Respondent violated Sec. 8(a)(1) by interrogat-ing employees about the Union, we rely only on those instances in
which the Respondent's officials interrogated employees who were
not open union supporters. We find it unnecessary to pass on the
judge's other findings of unlawful interrogation as such findings
would be cumulative.The General Counsel has excepted to the judge's failure to includeArea Director of Engineering Donahue's name in the last paragraph
of sec. I,B,1,b(2) of his decision and to his substitution of employee
Heath's name for that of employee Stevenson in sec. I,B,1,b(3) of
his decision. We correct these inadvertent errors. In addition, we
note that the judge incorrectly spelled the name of employee Eric
Funchess throughout his decision. Finally, in the first paragraph of
the judge's decision, ``Local No. 15'' should read ``Local No. 115.''In adopting the judge's findings, we do not rely on his statementwith regard to hiring nonlawyers to coach supervisors during union
organizational campaigns.3In sec. I,B,1,c of his decision, the judge concluded that the Re-spondent violated Sec. 8(a)(1) by instructing employees not to wear
union buttons. In making this finding, the judge stated that he was
relying on his earlier finding that ``Donahue and Brandt instructed
employees not to wear union buttons.'' We note, however, that at
sec. I,A,2,b of his decision, the judge credited Brandt's testimony
that ``he did not instruct the employees to remove the Union but-
tons; rather, he told them that the buttons violated the company's
`uniform policy' and asked, apparently rhetorically, if they thought
they should nevertheless wear them.'' Even assuming that the events
occurred as Brandt testified, we would still find a violation. In this
regard, we find that although Brandt may not have directly instructed
employees to remove their union buttons, the employees could infer
only one answer to Brandt's ``rhetorical question'' in the cir-
cumstances here, where Brandt stated that the wearing of such but-
tons was against the Respondent's ``uniform policy'' immediately
before he posed his ``rhetorical question.''4The General Counsel has excepted to the judge's failure to in-clude a general cease-and-desist provision in his recommended
Order. The General Counsel contends that at minimum the Order
should include narrow ``in any like or related manner'' language to
permit effective enforcement of the Board's Order, but that given the
seriousness and number of the Respondent's unfair labor practices,
a broad order requiring the Respondent ``to cease and desist from
`in any other manner restraining or coercing employees' is fully jus-
tified.'' We find merit in the General Counsel's exception to thejudge's failure to include in his recommended Order a general cease-
and-desist provision. We agree with the General Counsel's conten-
tion that in the circumstances present here a broad cease-and-desist
provision is fully justified. See Hickmott Foods, 242 NLRB 1357(1979). Accordingly, we shall modify the judge's Order to include
a broad cease-and-desist provision.Comcast Cablevision of Philadelphia, L.P. andTeamsters Union Local No. 115, affiliated with
the International Brotherhood of Teamsters,
AFL±CIO.1Cases 4±CA±19155, 4±CA±19451,4±CA±19569, and 4±RC±17321November 23, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn December 28, 1992, Administrative Law JudgeDavid L. Evans issued the attached decision. The Re-
spondent filed exceptions and a brief in support, a
reply brief, and an answering brief. The General Coun-
sel filed cross-exceptions with a brief in support and
an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-ings, findings,2and conclusions,3and to adopt his rec-ommended Order as modified.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Comcast Cablevision of Philadelphia, L.P., Philadel-
phia, Pennsylvania, its officers, agents, successors, and
assigns, shall take the action set forth in the Order as
modified.1. Add the following as paragraph 1(f).
``(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
grant to you wage increases or wagereviews in order to discourage you from becoming or
remaining members of, or giving assistance or support
to, Teamsters Union Local No. 115, affiliated with the
International Brotherhood of Teamsters, AFL±CIO. 221COMCAST CABLEVISION1All dates are in 1990 unless otherwise indicated.WEWILLNOT
promise to grant to you direct payrollbank deposit benefits, promotions, or any other bene-
fits in order to discourage you from becoming or re-
maining members of, or giving assistance or support
to, the Union.WEWILLNOT
interrogate you about your member-ship in, or preference or support for, the Union.WEWILLNOT
tell you that you may not wear whileworking union buttons or other indicia of your union
support.WEWILLNOT
discharge you, or otherwise discrimi-nate against you because of your union or protected
concerted activities.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.WEWILL
, on request, recognize and bargain withTeamsters Union Local No. 115, affiliated with the
International Brotherhood of Teamsters, AFL±CIO as
the exclusive collective-bargaining representative of all
the employees in the bargaining unit described below,
and, if an understanding is reached, on request, em-
body such understanding in a signed agreement:All full-time and regular part-time installers, serv-ice technicians, construction technicians, QC tech-
nicians, QA technicians, line technicians, bench
technicians, warehousemen, converter prep em-
ployees and vehicle technicians employed by us at
our 11400 Northeast Avenue and at our 4400
Wayne Avenue, Philadelphia, Pennsylvania loca-
tions, excluding cost analysts, clerks, secretaries,
dispatchers, bracket access coordinators, MDU co-
ordinators, tech administrators and facilities clerks
employed in the Engineering Department, Cus-
tomer Service Department employees,
Marketing/Sales Department employees, Human
Resources Department employees, Advertising
Sales Department employees, Accounting Depart-
ment employees, Local Origination Department
employees, guards and supervisors as defined in
the Act.WEWILL
offer Lynetta Bennett, Carmen Favano,Eric Funchess, Richard Gardner, Steven Gardner, Mar-
shall Stevenson, and Murray Wilson immediate and
full reinstatement to their former jobs or, if those jobs
no longer exist, to substantially equivalent positions of
employment, without prejudice to their seniority or any
other rights or privileges that they previously enjoyed,
and WEWILL
make them whole, with interest, for anyloss of earnings and other benefits that they may have
suffered as a result of the discrimination against them.WEWILL
remove from our files any reference to theunlawful discharges of Lynetta Bennett, Carmen
Favano, Eric Funchess, Richard Gardner, Steven Gard-
ner, Marshall Stevenson, and Murray Wilson, and WEWILLnotify them, in writing, that this has been doneand that their discharges will not be used against them
in any way.COMCASTCABLEVISIONOF
PHILADEL-PHIA, L.P.Donna D. Richardson and Richard Wainstein, Esqs., for theGeneral Counsel.James R. Redeker and Claude I. Schoenberg, Esqs. (Wolf,Block, Schorr and Solis-Cohen), of Philadelphia, Pennsyl-vania, for the Respondent.Norton H. Brainard III, Esq., of Philadelphia, Pennsylvania,for the Charging Party.DECISIONSTATEMENTOFTHE
CASEDAVIDL. EVANS, Administrative Law Judge. This caseunder the National Labor Relations Act (the Act) was tried
before me in Philadelphia, Pennsylvania, on eight dates be-
tween February 24 and March 4, 1992. The case revolves
around an attempt by Teamsters Union Local No. 15, affili-
ated with the International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, AFL±CIO
(the Union, the Charging Party, the Petitioner, or the Team-
sters) to become certified under the Act as the collective-bar-
gaining representative of certain employees of Comcast Ca-
blevision of Philadelphia, L.P. (the Respondent or the Em-
ployer).The Union filed a petition for the conduct of a representa-tion election with the National Labor Relations Board (the
Board) in Case 4±RC±17321 on March 22, 1990.1On July13, the Regional Director issued a Decision and Direction of
Election which found appropriate for purposes of collective
bargaining under the Act the following employees of Re-
spondent (the bargaining unit, or the unit):All full time and regular part time installers, servicetechnicians, construction technicians, QC technicians,
QA technicians, line technicians, bench technicians,
warehousemen, converter prep employees and vehicle
technicians employed by [the Respondent] at its 11400
Northeast Avenue and at its 4400 Wayne Avenue,
Philadelphia, Pennsylvania locations, excluding cost an-
alysts, clerks, secretaries, dispatchers, bracket access
coordinators, MDU coordinators, tech administrators
and facilities clerks employed in the Engineering De-
partment, Customer Service Department employees,
Marketing/Sales Department employees, Human Re-
sources Department employees, Advertising Sales De-
partment employees, Accounting Department employ-
ees, Local Origination Department employees, guards
and supervisors as defined in the Act.Respondent timely filed with the Board a request for reviewof the unit determination; however, before the Board could 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2I reject Respondent's arguments to the contrary. See Sec. 102.67of the Board's Rules and Regulations.3See the preceding footnote.4The objections are essentially congruent with the complaint's al-legations of preelection violations.5Comcast's Atlantic-Pacific region also includes cable televisionsystems in New Jersey and California.6Respondent admits that, during the year preceding issuance of thecomplaint, its operations derived gross revenues in excess of
$500,000, and purchased $50,000 worth of goods directly from sup-
pliers located at points outside Pennsylvania. Therefore, Respondent
is now, and has been at all times material, an employer engaged in
commerce within the meaning of Sec. 2(2), (6), and (7) of the Act,
and the Union is a labor organization within the meaning of Sec.
2(5) of the Act.7The name of these two Philadelphia suburbs are spelled in var-ious ways in the transcript. The transcript is accordingly corrected.finally act on it, Respondent withdrew that request. Theabove unit determination is therefore final.2On August 10, an election among the unit employees wasconducted by the Board. The tally of ballots reflected 44 unit
employees voted for, and 46 voted against, representation by
the Union; there were no challenged ballots. The Union filed
objections to conduct affecting the results of the election (the
objections) on August 17.The charge in Case 4±CA±19155 was filed by the Unionon August 20. A notice of hearing on certain of the objec-
tions was issued by the Regional Director on November 20.
On November 21, a complaint and notice of hearing issued
in Case 4±CA±19155. An order consolidating cases and
scheduling consolidated hearing in Cases 4±RC±17321 and
4±CA±19155 issued on November 28. The charge in Case 4±
CA±19451 was filed by the Union on December 20. An
order further consolidating cases and consolidated complaint
and notice of hearing for Cases 4±CA±19155, 4±CA±19451,
and 4±RC±17321 issued on February 27, 1991. The original
charge in Case 4±CA±19569 was filed by the Union on Feb-
ruary 12, 1991, and, on March 28, 1991, a complaint and no-
tice of hearing issued in that case. Respondent duly filed an-
swers that admitted jurisdiction and the status of certain su-
pervisors under Section 2(11), but it denied the commission
of any unfair labor practices.An order consolidating cases, amended consolidated com-plaint and notice of hearing for the charges in Cases 4±CA±
19155, 4±CA±19451, and 4±CA±19569, and further consoli-
dating the objections in Case 4±RC±17321 issued on Sep-
tember 26, 1991. The amended consolidated complaint al-
leges that Respondent committed violations of Section
8(a)(1) and (3) of the Act; it further alleges (based of em-
ployee-signed designations of collective-bargaining represent-
ative allegedly secured by the Union) the majority status of
the Union as the collective-bargaining representative of the
unit employees, and it seeks the issuance of a bargaining
order as a remedy for the alleged ``serious and substantial''
unfair labor practices. On October 10, 1991, the Respondent
filed its answer to the amended consolidated complaint. In
that document, Respondent admits the service of the charges,
jurisdiction of the matter before the Board, the Union's status
as a labor organization under Section 2(5), and the super-
visory status of all individuals alleged to be either super-
visors or agents of the Respondent under Section 2(11) or
(13) of the Act; but, as well as the appropriateness of the
bargaining unit,3Respondent denies the commission of anyunfair labor practices; it denies the majority status of the
Union; and it denies the appropriateness of the bargaining
order remedy for any unfair labor practices that may have
been committed. An amendment to amended consolidated
complaint that was issued on January 30, 1992, alleges addi-
tional violations of Section 8(a)(1) of the Act. Respondent
further denied those allegations.The hearing was held on the allegations of the amendedconsolidated complaint and the amendment to the amended
consolidated complaint (jointly as the complaint), the an-
swers filed by Respondent (the answer), and the objections.4I. ALLEGEDUNFAIRLABORPRACTICES
A. Facts1. Corporate structure and supervisors involvedComcast Corporation, an entity that is not joined as a Re-spondent in this case, employs more than 5000 employees in
68 cable television systems in 15 States of the United States.
Comcast Corporation operates those systems through a cor-
porate subsidiary, Comcast Cable Communications, Inc. (an-
other non-Respondent) and various limited partnerships, one
of which is the Respondent in this case. Comcast Corpora-
tion and Comcast Cable Communications, Inc. (jointly as
Comcast) have their headquarters in downtown Philadelphia.Comcast divides its operations into five corporate regions:Atlantic-Pacific, Northeast, Southeast, South Central, and
Midwest. Each Comcast region has its own vice president.
Within each Comcast region are various corporate areas;
each corporate area has its own vice president (who, of
course, is subordinate to the regional vice president). The
Philadelphia area of Comcast's Atlantic-Pacific region is in-
volved here.5The Comcast Philadelphia area is operated byComcast Cablevision of Philadelphia, L.P., the Respondent in
this case.6For purposes of cable franchise regulation, the city ofPhiladelphia divides itself into quadrants. At the time of the
August 10 election, Respondent held the franchises for two
of these quadrants, northeast Philadelphia (designated by the
city as cable franchise area 4) and northwest Philadelphia
(area 3). Respondent received the franchise for area 4 di-
rectly from the city in the early 1980s; Respondent purchased
the franchise for area 3 from another cable company in 1987.Respondent's offices for area 4 are on Northeast Avenuein Philadelphia; its offices for area 3 are on Wayne Avenue;
those facilities are referred to here as the ``Northeast facil-
ity'' and the ``Wayne Avenue facility,'' respectively. The
unit employees work at, or out of, the Wayne Avenue facility
and the Northeast facility.Also, as will often be mentioned, Respondent operates twocable television systems in the Philadelphia suburbs of
Lower Merion and Willow Grove.7That is, the LowerMerion and Willow Grove operations of Respondent are part
of the Comcast Philadelphia area, but no employees at those
locations are part of the unit.In October 1988, Michael Doyle was appointed vice presi-dent of Comcast's Atlantic-Pacific region. At the same time,
Joseph Hipple was appointed vice president of Comcast's
Philadelphia area operations. Hipple remained in that position
until mid-August 1989. On April 9, 1990, Tyrone (Ty)
Conner was employed by Respondent to replace Hipple as 223COMCAST CABLEVISION8In 1988 there was an unsuccessful organizational attempt by theInternational Brotherhood of Electrical Workers.9Respondent's consultant, Peddrick, conducted supervisory meet-ings in which running scores were kept on who was for the Union.
Where such meetings are organized by an employer, there is the pos-
sibility that supervisors would feel pressured to contribute informa-
tion, even if they had also been told not to conduct outright ques-
tioning.10I believe this to have been the case in certain testimony byformer Supervisor Green; such is the greater risk when employers
hire nonlawyers to coach their supervisors during union organiza-
tional campaigns, as Respondent did here.11This qualifying clause is omitted from subsequent quotations ofthe complaint.12That is, Heath was employed by Respondent at the time of thehearing.13Long quotations of testimony have been electronically repro-duced; corrections of punctuation are supplied only where necessary
for comprehension.Comcast's Philadelphia area vice president. BetweenHipple's departure in August 1989, and Conner's employ-
ment in April 1990, Doyle also served as Comcast's acting
Philadelphia area vice president.In addition to Doyle and Conner, involved supervisors are:Don BrandtÐTechnical Supervisor, Northeast Ave-nueRandy CicatelloÐArea Technical Operations Man-agerBarbara CummingsÐCustomer Service Manager,Wayne AvenueMichelle DavisÐDispatch Supervisor, Northeast Av-enueJohn DonahueÐArea Director of Engineering
Michael DuncanÐConstruction Supervisor, WayneAvenueLynn GreenÐHuman Resources Manager, NortheastAvenueJeff HarrisÐTraining Manager, Northeast Avenue
Paul RawlsÐTechnical Supervisor, Wayne AvenueJeff TuckerÐConstruction Supervisor, both facilitiesIn addition to Doyle, a Comcast executive who is involvedin this case is Paul Gillert, senior corporate vice president for
human resources. Another corporate executive who is in-
volved is Al Calhoun; his precise position, as discussed infra,
is not clear.2. Alleged violative conductThe organizational attempt involved here began in Septem-ber 1989 when employee Richard Gardner, a construction
technician, visited the Union's hall in Philadelphia to make
inquiries. During that month, some of the employees at-
tended meetings at the union hall and began distributing
forms for authorizing the Union to act as the employees' col-
lective-bargaining representative; these authorizations were in
the form of individual authorization cards and ``petitions''
which were joint authorization forms.Respondent denies that it had any knowledge of these or-ganizational activities before December 1989. The issue of
just when Respondent attained such knowledge is raised be-
cause a May 28 wage increase is the subject of both the
complaint and the objections; Respondent defends that in-
crease, in part, on the contention that it had no knowledge
of the organizational attempt when it planned the increase.The complaint and the objections also allege that, in oppo-sition to the 1989±1990 Teamsters organizational attempt,8Respondent engaged in other conduct which, if proved,
would establish several violations of Section 8(a)(1). The
complaint further alleges that Respondent violated Section
8(a)(3) when it permanently laid off employee Lynetta Ben-
nett on January 7, 1991, and that it further violated Section
8(a)(3) when, on February 8, 1991, it permanently laid off
six employees classified as construction technicians; these
employees are: Carmen Favano, Eric Funchness, Richard
Gardner, Steven Gardner, Marshall Stevenson, and Murray
Wilson.In arguing the credibility issues relevant to these allega-tions, Respondent on brief makes much of the fact that the
supervisors were strictly instructed not to interrogate or
threaten employees, or engage in any other such violative ac-
tivities. I do believe that such instructions have an ameliora-
tive value and make violations less probable. However, I also
believe that supervisors, like employees, sometimes violate
instructions. Specifically, I believe that supervisors some-
times violate instructions such as those given here, whether
because implicitly conflicting instructions have been issued,9or because the instructions are misunderstood,10or because,in a given case, a supervisor simply thinks that he can get
away with it. Therefore, in each case, although I have care-
fully considered the fact that the supervisors received instruc-
tions not to violate the law, I have not considered that fact
to be controlling.The following sections of the narrative will be in chrono-logical order of the allegations of the complaint (except
where the proof established a different order of the chain of
events).a. Union button prohibition by DonahueParagraph 11(a) of the complaint alleges that Respondent,by Donahue, in violation of Section 8(a)(1):In or about March, 1990, a more precise date beingpresently unknown to the General Counsel,11directedemployees to remove Union buttons from their uni-
forms.Herman Heath, a current employee,12and one of the prin-cipal employee-organizers, testified that in ``[a]round March
of 1990'' he and other line technicians worked out of both
the Northeast and Wayne Avenue facilities, and they were
often shuttled between the locations as a group. At that time,
Heath testified, ``I wore a [L]ocal 115 button.'' At some
point after the Teamsters organizational attempt began, ac-
cording to Heath:13We arrived there, we walked around and I think JohnDonahue, who was in the office, he was the Director
of Engineering at the time, he had saw some of us
wearing the buttons and he called a meeting with the
line techs, which was like maybe 14 people, it was like
seven in the Northeast building, seven in the Wayne
Avenue building. And he was a little disturbed or angry 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14No interrogation is alleged on the basis of this part of the testi-mony.15134 NLRB 1275 (1961).16St. Mary's Infant Home, 258 NLRB 1025 (1981).17Respondent has no basis for saying on Br. 96, that RichardGardner's pretrial affidavit states that the employees started wearing
union buttons between Thanksgiving and Christmas 1989 and
``shortly thereafter'' Donahue announced the prohibition.about us wearing the buttons and he had asked that wetake them off immediately because they weren't part of
our uniforms, that he didn't know why we were wear-
ing them and who was passing out the buttons.14Also,that he was a little hurt that we were wearing buttons
and that there was an open door policy, if we had any
problems, we can go talk to him about anything that we
had any type of problems about.Donahue testified that, in January, just before a scheduledemployee training meeting, Cicatello telephoned him and re-
ported that some employees were wearing ``union buttons''
(as opposed to Local 115 buttons). Donahue testified that he
went into the meeting, but could see no buttons. He testified
that he assumed that the buttons were hidden by the winter
clothing that the employees had loosened about their persons
in an attempt to dissipate heat. According to Donahue:So before the meeting started I made a general state-ment that as far as I'm concerned union buttons are in-
consistent with our uniform policy and will not be worn
and that was it.(Donahue testified that it was later that he learned that someunion was having meetings, as discussed, infra.)The date of the event is in issue for two reasons: the Act's10(b) 6-month limitations date is February 20; and, under
Ideal Electric,15the cutoff date for objections to conduct af-fecting the results of the August 10 election is the date that
the petition was filed, March 22.Respondent has the burden of proving that violative con-duct occurred outside the limitations period of Section 10(b)
because this defense to an unfair labor practice allegation is
an affirmative one.16Consistently, Respondent would have asimilar burden to show that otherwise objectionable conduct
fell outside the Ideal Electric time limitation. I find that Re-spondent has not met its burdens.As stated in Gold Standard Enterprises, 234 NLRB 618at 619 (1978), about employees who testify against their cur-
rent employers:The Board has long recognized that the testimony of awitness in such circumstances is apt to be particularly
reliable, inasmuch as the witness is testifying adversely
to his or her pecuniary interest, a risk not lightly under-
taken.55Georgia Rug Mill, 131 NLRB 1304, 1305 (1961); Gateway Trans-portation Co., Inc., 193 NLRB 47, 48 (1971); Federal Stainless SinkDiv. of Unarco Industries, Inc., 197 NLRB 489, 491 (1972).This principle, the more credible demeanor of Heath, and theoutrageousness of some other of Donahue's testimony, as
discussed, infra, have guided me toward crediting Heath.Moreover, Heath was essentially corroborated in his testi-
mony about the date by a witness called by Respondent, Jeff
Tucker. Tucker, a former supervisor, testified that he was a
nonsupervisory employee when Donahue told the line techni-
cians that union buttons were not part of the ``uniform code''and should not be worn. Tucker was asked for his best recol-lection of when this occurred, and he replied, ``It was prob-
ably early spring or late winter.'' By no stretch of the imagi-
nation is a Philadelphia January ``late winter,'' much less
``early spring.'' March, however, is both.I credit Heath's testimony about the date of the event.17Respondent points to other testimony as evidence that anyviolation by Donahue was effectively repudiated: Donahue
testified that, within a few days after he told the employees
not to wear the buttons, he was instructed by Gillert that he
should not have done so. Donahue testified that he, there-
after, told his subordinate supervisors that, if they saw union
buttons, they were not to say anything to the employees. Ad-
ditionally, Tucker testified that, about a week after he heard
Donahue instruct the line technicians not to wear union but-
tons (generic, not Teamsters), some other supervisors told
another meeting of line technicians that they could wear the
buttons.b. Union button prohibition by BrandtParagraph 15 of the complaint alleges that, in violation ofSection 8(a)(1):The Respondent, acting through Don Brandt, en-gaged in the following acts and conduct at the North-
east Avenue facility: (a) In March, 1990, directed an
employee to remove a Union button from the employ-
ee's uniform. (b) In March, 1990, told employees that
they were prohibited from wearing Union buttons.Former employee Ronald Lawrence testified that during thecampaign, at a time that the service technicians were assem-
bling for the workday, he witnessed Brandt instruct employee
James Johnson to remove a union button from a cap that
Johnson was wearing. Then, according to Lawrence, Brandt
instructed the 10 service technicians who were present to go
to the building's lunchroom. There, according to Lawrence,
``Don Brandt also came in and spoke to us, as a group, and
told us that we weren't allowed to wear union apparel on
company time, on company premises.'' After that, Lawrence
was asked, and he testified:Q. WhenÐwhen did this occur?A. This took placeÐit wasÐthis, again, was prior tothe union vote. I believe it was in the springtime, be-
cause we were all wearing light jackets, maybe March
or April, in that area.Johnson did not testify; no other service technician testifiedthat he was present in a meeting at which Lawrence dis-
cussed union buttons.Former Supervisor Brandt testified that he first noticedsome employees wearing union buttons in the second or third
week of January. He testified that he did not instruct the em-
ployees to remove the union buttons; rather, he told them
that the buttons violated the Company's ``uniform policy''
and asked, apparently rhetorically, if they thought they
should nevertheless wear them. 225COMCAST CABLEVISION18As discussed below, Lawrence was an unreliable witness, andI would not make a finding based on his testimony alone. This is
especially true where Lawrence was so obviously guessing, as his
above-quoted testimony about the date indicates.19St Mary's Infant Home, supra.20Capitalization is in the original.21Capitalization and emphasis are in the original.On cross-examination, Brandt was asked if he was surethat the event happened in January. Brandt replied, ``Pretty
sure, because it was still cold and most of myÐmost of the
guys that I supervised were wearing their winter coats.''I believe Brandt's testimony about what he said to the em-ployees. But his timing of the event rested solely on the
weight of the coats that the employees were wearing. Heavy
coat weather endures well through March in the latitudes of
Philadelphia. Moreover, Brandt's conduct was apparently
about the same time as Donahue's instruction to the employ-
ees; as noted, Tucker placed that conduct at ``probably early
spring or late winter.'' For these reasons,18I conclude thatRespondent has not established that Brandt's instructions oc-
curred outside the limits of Section 10(b) or the period of fil-
ing objections.19c. Promise and grant of the May 28 wage increases(1) Contentions and the case-in-chiefParagraph 7(d) of the complaint alleges that Respondent,by Conner, in violation of Section 8(a)(1):On or about May 10, 1990, by letter, promised togrant employees a wage increase in order to discouragethem from selecting the Union as their bargaining rep-
resentative.Paragraph 19 of the complaint further alleges that, in viola-tion of Section 8(a)(1):On or about May 28, 1990, the Respondent: (i)granted employees a wage increase, and (ii) imple-
mented a new review policy accelerating certain em-
ployees' eligibility to receive merit pay increases in
order to discourage its employees from selecting the
Union as their bargaining representative.The letter, the wage increase, and the change in policy areadmitted. The defenses are that Respondent's actions were
the result of planning that preceded the known union activity
and that its actions were caused by the business necessity of
preventing a high employee turnover rate. The General
Counsel replies that, even if some wage increase would oth-
erwise have been implemented at the time, the amount of the
May 28 increase was so unjustifiably great as to affect the
voting in the August 10 election. Respondent introduced a
great deal of evidence to explain how the size of the increase
was determined.The March 22 representation petition was being processedwhen, on May 2, Conner sent a letter to all unit employees.
That letter informed the employees of the status of the Board
proceedings, and it listed ``two basic reasons why you should
vote against UNION representation:''20FIRSTÐYou do not need the union to ensure goodcommunications and fair resolution of concerns or
problems.SECONDÐUnion representation here can be finan-cially costly and otherwise detrimental to you.The May 2 letter continues:The union situation has been a shock to us person-ally. We do care about every staff employee as well as
their families. We insist that our Managers [treat] every
member of the staff with dignity and respect.The wage increase in issue here was announced by a May10 memorandum from Conner to the employees. The memo-
randum, which is the subject of paragraph 7(d) of the com-
plaint, is entitled ``UPDATED WAGE/SALARY PRO-GRAM'':21We are pleased to announce that we are proceedingwith our previously planned wage/salary adjustments.
The adjustments result from an in-depth analysis of the
overall wage and salary structure and an assessment of
each person's individual standing within that structure.
The adjustments will be effective 5/28/90 for all eligi-
ble employees.We should caution you that the union may try to tellyou that we are trying to influence the outcome of a
possible election. The union may seek to minimize our
considerable efforts in updating a wage/salary structure
which ensures fair and equitable wages for every em-
ployee.Let us assure you that our sole reason for implement-ing these wage adjustments is to continue our on-going
efforts in providing all members of the Comcast family
a decent and fair wage at every position.We also believe that it is important to provide theseadjustments in a timely fashion and have now obtained
legal opinions that say we are entitled to proceed in im-
plementing our planned wage/salary adjustments.Your manager will be meeting with you in the nextseveral days to review your personal wage/salary posi-
tion. Please feel free to discuss your own individual
standing in the overall wage/salary program and have
your manager get answers to any questions you may
have.We have had a great tradition here at Comcast. Wehave worked together to provide the basis for our con-
tinued future success.Thank you for your dedication and efforts on behalfof Comcast.On May 28, wage increases were granted to unit andnonunit employees in amounts that are indicated below.(2) Defenses for the wage increasesOn May 29, 1989, many of Respondent's unit and nonunitemployees received a wage increase. The increases were pre-
ceded by a May 1989, meeting conducted by then Comcast
Philadelphia Area Vice President Hipple; the employees of
both Philadelphia facilities attended. Hipple did not testify;
however, Jeff Harris, human resources manager of Respond-
ent's Northeast facility, testified that he attended the meeting. 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Harris testified that the purpose of the Hipple meeting wasto ``roll out the new salary and [sic] administration pro-
gram'' that was then in the process of being established by
Respondent for the Philadelphia and suburban operations
(Lower Merion and Willow Grove). According to Harris,
Hipple introduced the new program to employees by making
a slide presentation; the slides were of a four-page document,
the first page of which is entitled ``ComcastÐSalary Admin-
istration Program.''The document describes as its ``Purpose'' the establish-ment of ``fair and consistent practices throughout the Com-
pany [and] competitive salary and benefits programs.'' The
document states, as the ``Development Process'' of the new
program, that job descriptions were being evaluated and up-
dated through use of ``internal'' and ``external'' procedures.
The external procedures included reviews of surveys con-
ducted by Cable Television Administration and Market Soci-
ety (CTAM), a service that collects information about wages
and salaries from cable industry employers in the United
States and provides such information to subscribers.The document used by Hipple states that each employeewould be eligible for reviews which may, or may not, result
in increases within ranges established by the surveys. The
document, copies of which were furnished to the employees
describes as ``Ongoing Administration'' of the new salary
program:A. At least annually, an evaluation of the salary pro-gram will be conducted to ensure internal fairness and
external competitiveness as well as to consider eco-
nomic conditions inside and outside the Company.B. If appropriate, ranges will be adjusted in consider-ation of these factors and will be announced when ef-
fective.Using the classifications of service technicians, installers,line technicians, and (nonunit) customer service representa-
tives, the document concludes with a comparison of the em-
ployees' wages with the wages at the other Philadelphia
cable system (Company A), and it compared their wages
with the wages called for by a CTAM survey. The wage
comparison presented to the employees was:MinimumAverageMaximum
Customer ServiceRep.Company A(Sometimes hired @$5.50)
CTAM5.35$6.45$7.55
Comcast6.407.658.90
InstallerCompany A(Most hired @$6.00 Avg. Actual $6.50)
CTAM6.237.488.75

Comcast6.407.658.90
Service TechnicianCompany A(Average $7.50 to $8.00)
CTAM7.008.409.80

Comcast7.008.409.80
Line TechnicianCompany A(Average $9.00 to $10.00)
CTAM8.3510.0111.30

Comcast9.0010.6512.00
Harris further testified that during his presentation, Hipplesaid words that would have given the employees the impres-
sion that, when the new program was implemented, each em-
ployee would get at least a 5-percent increase. However, it
is undisputed that, on May 29, 1989, some employees (unit
and nonunit) received a 5-percent wage increase, and some
employees received more; but many employees received a
lower percentage; and some employees received no increase.Doyle testified that when Hipple left in mid-August 1989and he assumed the position of acting Comcast Philadelphia
area vice president:The first [thing that I noticed] was that Mr. Hipple,during the wage and salary presentation, had evidently
made a promise in his presentation that all employees
could expect a minimum of a five percent increase off
of what they made at that time.The second thing was that it was very apparent tome that this program had not been successful, that peo-
ple were very discontent, not only with the five percent
issue, but they were discontent with wages.And the third thing was that the turnover in the placejust was overwhelming. It was very difficult to hire
people, and there was a high turnover rate, a very high
turnover rate, and that turnover rate was 50% of the
employees were turning over each year. Two-thirds of
that turnover was voluntary. And 50% of the turnover
that existed was happening to employees who had less
than one year experience with the company.And these three things were just very evident.Further according to Doyle, after noticing these three things:I came back and spoke with [Senior Corporate VicePresident for Human Resources] Paul Gillert imme-
diately. I said to Paul that ... we need to immediately

address what I call the five percent issue.It was obvious to me that employees felt that theyhad been lied to, that a person who was the area Vice-
President of the company [Hipple] had promised some-
thing to people, and when the wage and salary program
was rolled out, that promise didn't come true. And I
said to Paul, we have to deal with this now. 227COMCAST CABLEVISION22Calhoun was not named in the complaint as a supervisor oragent.The second thing I said to Paul was that we neededa new wage and salary survey to be done in Philadel-
phia. I communicated with him the discontent among
the employees with the wages.And the third thing I communicated with Paul at thattime was just this whole hiring problem and the turn-
over problem, that somewhere in this wage and salary
program, we had to address that issue.Doyle testified that Gillert agreed that the 5-percent problemhad to be rectified immediately. Doyle further told Gillert to
talk with Peggy Friday, director of Comcast's human re-
source information systems department, and instruct Friday
to start an overall review of the Philadelphia wage structure.Doyle further testified that, at some point in September1989 he also spoke directly to Friday and:I said to her that ... we were having a lot of prob-
lems hiring people, we were having problems retaining
people, and there was employee discontent with the
program that had been presented in May of 1989. ...

I asked her to proceed with the program and conduct
the wage and salary survey for Philadelphia.In October 1989, the employees who did not get at leasta 5-percent wage increase in May did so then.Doyle testified that he, Gillert, and Friday met imme-diately after Friday submitted a written December 6 rec-
ommendation for wage increases for Philadelphia and subur-
ban employees. Doyle testified:Well, Peggy made a presentation that broadly ex-plained what she did and expressed that she had
changed the salary guidelines by four percent. I looked
at it and ... I said to Peggy Friday and Paul Gillert

... that this did not address the turnover for us and

especially did not address the turnover that we were ex-
periencing during the first year. ...
[Friday and Gillert] told me about something they hadtried or implemented in California and it was basically
a process where an employee in their first year on the
job received a six month review and that they had
heard that this had worked well in California because
evidently the California systems were having a real
turnover problem, too. ... I said I thought it was a

good idea, that we should do whatever we could to
stem the turnover and we should go ahead and imple-
ment it or go ahead and figure out the calculation.Doyle further testified:[Friday] went back and prepared something else and inJanuary 1 received a document, another document from
her. ... [I]t was just another wage and salary docu-

ment and evidently had some calculations figured in on
the six month scenario, but other than that it was basi-
cally the same document as this with some worksheets
behind it.As thusly modified, Doyle testified, Friday's December rec-ommendation is what was implemented by Respondent on
May 28, 1990. Respondent relies on this testimony for its ar-
gument that the May 28 increases were determined by De-cember 6, before supervisory knowledge of Teamsters unionactivity.Friday's January recommendation was not placed in evi-dence during Doyle's testimony; it was placed in evidence
by Respondent during Friday's testimony, as will be dis-
cussed below. The recommendation is undated, and the testi-
monies of Doyle and Friday are vague about when it wassubmitted.At the time of these events, and at time of trial, Respond-ent employed an individual by the name of Al Calhoun. Al-
though he was mentioned several times during trial, Calhoun
did not testify. No document reflects what Calhoun's position
was.22Gillert testified that Calhoun was ``director of oper-ations''; Davis testified that Calhoun was ``general man-
ager''; Donahue testified that Calhoun was ``director'' of
``customer service or the nontechnical side of the company'';
Cicatello testified that Calhoun was ``a systems manager.''
Whatever his precise position, Gillert testified that Calhoun
reported directly to Doyle. (Doyle was not asked what posi-
tion Calhoun held.)By memorandum dated January 17, 1990, Doyle sent acopy of Friday's January recommendation to Calhoun; in a
covering memorandum, Doyle stated:Peggy Friday has worked up a new wage scale forPhiladelphia. There are some modifications to the exist-
ing wage scale. Why don't you and Delores [Muldrew,
a director in Comcast's human resources department]
go over it so we can address this in the future?The memorandum shows that it bore an attachment; presum-ably, the attachment was Friday's January recommendation.
Therefore, the earliest established date for Friday's second
written recommendation is January 17.Doyle testified that, when Calhoun received the January 17memorandum, Calhoun asked Doyle for permission to ask
Friday to create a similar recommendation for Respondent's
FLSA-exempt employees. Doyle agreed.Respondent placed in evidence a February 8 memorandumfrom Calhoun to Friday; it asks for a review of Respondent's
pay scales for FLSA-exempt employees; it prefaces the re-
quest by stating:Recently, I received a copy of your recommendationsfor 1990 wage scale[s] for our non-exempt employees;
however, we have not reviewed our wage scales for ex-
empt employees since 1987 or early 1988. After a
quick review of some of your recommendations for our
non-exempt employees, if implemented, they would
cause some serious compression problems relative to
the salaries being paid to the supervisors.Friday testified that she performed this additional survey; itwas completed in early March and she then submitted them
to Calhoun and Doyle; then, on March 22, her recommenda-
tions for both exempt and nonexempt employees were con-
sidered in a meeting.Doyle, Gillert, Donahue, and Friday testified that onMarch 22, the day that the representation petition in Case 4±
RC±17321 was filed by the Union, Doyle, Friday, Gillert, 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Donahue, and Calhoun met to discuss Friday's recommenda-tions. According to Doyle:The meeting started and it couldn't have been goingmore than 15 or 20 minutes when someone came into
the room to get Paul Gillert and indicated that evidently
some information was either received or, I don't know
how the information was received, but there was some-
thing involving a petition that had been filed.Doyle testified that whoever gave the report to those at theMarch 22 meeting did not know which employees of Re-
spondent were the subject of the petition. Gillert left the
room and soon reported back that the Teamsters petition was
for representation of the Philadelphia employees. Doyle
asked Gillert if that fact did not prevent implementation of
any wage changes in Philadelphia. Gillert, a lawyer, said that
he would confer with outside counsel on the matter. Gillert
and Friday testified in accord with Doyle about the an-
nouncement of the petition during the May 22 meeting.According to Doyle, after Gillert conferred with outsidecounsel, Gillert advised Doyle that failure to grant the wage
increases ``would be a violation of the law.''At the conclusion of his direct examination, Doyle wasasked, and he testified:Q. At any time until you were interrupted in the lateMarch meeting with notice of the union petition, had
you discussed the wage increase in the context of the
union at all?A. The only discussion that I had regarding theunion at all was a meeting that I had, would have been
a meeting that I had with Paul Gillert which would
have been in January, around that time, and that was
only when we started some time in January, we started
to hear about a meeting that was held somewhere in
Philadelphia and I advised Paul Gillert about that par-
ticular meeting and then Paul and I between January
and March would basically pass each other in the hall
and I would just tell him that all I'm hearing is good,
that the meetings are very poorly attended, that the fly-
ers are not going over well, that employees are not tak-
ing them seriously, so that would have been the context
that, you know, we would have talked about it.Q. Did, prior to March 22 or the end of March of1990 in that meeting where you found out the petition
was final, did Mr. Gillert raise with you any issue relat-
ing to the wage increase and link it to the union?A. No.Respondent cites this testimony as a denial by Doyle that hehad any knowledge of the Teamsters organizational effort be-
fore January.Gillert testified that, ``in either very late December, earlyJanuary'':I received a call from Al Calhoun, and Al was thedirector of operations, and he had mentioned that he
had understood there may have been a meeting, et
cetera, at a union hall. He didn't even know what union
was involved, but that there was a very small participa-
tion and he didn't think it was anything serious at that
stage.Area Director of Engineering Donahue testified that, at sometime in January, an employee told him that some union had
conducted a meeting of Respondent's employees. He drove
to where the employee said that the meeting had been con-
ducted, and saw that there was a sign on the building that
included a reference to ``International Brotherhood of Chauf-
feurs and Warehousemen,'' but he remained ``confused'' and
did not know what union that was at the time. Donahue testi-
fied that he reported his findings to Calhoun.The Union placed in evidence a photograph of its Phila-delphia hall; the photograph was taken from across the street.
Easily discernable on the building's marquee are the free-
standing letters and numbers: ``LOCAL 115.'' Above the let-
ters and numbers, on the building, is a large Teamsters' em-
blem which includes a depiction of the heads of two draft
horses.Other supervisors also testified that they had no knowl-edge of the Teamsters activities until January or later.On cross-examination Doyle testified that, when he talkedto Gillert in August 1989 and ordered a wage review, he
mentioned only installers and customer service representa-
tives as the only employees that Respondent was experienc-
ing difficulty in hiring and keeping employees. Doyle further
testified that, before the March 22 meeting was interrupted
by notice that a petition had been filed, the only nonexempt
position that was discussed was the (nonunit) position of cus-
tomer service representative. Doyle and Friday testified that
there was no disagreement with Friday's recommendations
that she made at the March 22 meeting.Friday testified that in making her wage-range rec-ommendations for the 1989 and 1990 increases, she con-
sulted the independent source mentioned in Hipple's presen-
tation in May 1989, CTAM; she also consulted another sur-
vey and contacted other employers.Friday testified that CTAM surveys establish ``marketrates'' or norms, for ``benchmark'' jobs in the cable industry.In the industry, wages are typically set at 85 percent of mar-
ket rates as minimums for each benchmark job, and 120 per-
cent as maximums. Respondent followed this standard in de-
termining the 1989 wage increase, using a 1988 CTAM sur-
vey.Friday's December 6, 1989 memorandum to Doyle statesthat she is recommending that minimums be set at 87.5 per-
cent, and maximums be set at 125 percent, of the CTAM
market values for each job classification. On direct examina-
tion, Friday testified to the same effect. However, on cross-
examination, Friday acknowledged that what she reported as
the CTAM market values was the 1988 CTAM market val-
ues augmented by 8 percent; 5 percent of that was added be-
cause Philadelphia is a high wage-rate area, and 3 percent
was for the ``passage of time.''Friday testified that she discussed these recommendationswith Doyle and Gillert in a mid-December 1989 meeting and
a January 1990 meeting. Friday was asked, and she testified:Q. Subsequent to giving this recommendation to Mr.Doyle, what happened?A. I would say sometime mid-December, prior toChristmas, Mike Doyle, and Paul Gillert, and myself
had a meeting to go over these recommendations.Q. What happened at that meeting? 229COMCAST CABLEVISIONA. We discussed the survey data that I had citedhere. I discussed with them that in addition to the
benchmark jobs that I've cited in this document that we
needed to take a look at the movement in the market
for the other jobs within the salary structure, and dis-
cuss the fact that probably, based on the passage of
time, the 1989 wage structure would need to adjustedby four to five percent, based on the passage of time.We also discussed a problem that Mike felt he washaving in the Philadelphia, Willow Grove, and Lower
Merion systems, in that newly hired employeesÐwe
were having very heavy turnover, installer, customer
service, and our entry level positions. We discussed the
fact that problem had existed in our six western sys-
tems, and in my work with them we hadÐthey had told
me that in order to help alleviate this problem they had
instituted two six-month merit increases prior to going
to the annual merit increase, which we had in most of
our systems. So, I suggested that perhaps we should in-
stitute that in the Philadelphia area, see if that would
help alleviate this heavy turnover problem. ...
Q. Did the [December] meeting end with any deci-sions?A. Yes. Basically, at the close of that meeting I wasinstructed to prepare details for a revised salaryÐa re-
vised wage structure for Willow Grove, Philadelphia,
and Lower Merion. ...
Q. Were you given any instructions regarding thisCalifornia thing that you had talked about?A. I was [not] really given any instructions, otherthan the parameters that we would institute two six-
month increases for new employees, and then move
them onto the annual increase.....
Q. Did that detail [of your January recommendation]have any differences in it fromÐwell, why don't you
describe what differences there were, if any, between
what you had recommended and what was contained in
that detail.A. There were no differences, but what we discussedin that mid-December meeting was, in fact, what I put
together for the detail inÐthat I submitted to him
sometime in January.Q. That detail would have included adjustment of themerit increase, adding the six months?A. That would not have been built into the structure.That six-monthÐthe two six-month merit increases
would have been built into the formula for giving wage
adjustments under the revised structure.Q. You said that you had told Mr. Doyle and Mr.Gillert that it looked like a four to five percent adjust-
ment to the structure would be required. Did the struc-
tureÐwhen you did the [January] detail did it turn out
that the structure had [an increase]?....A. Yes. Four percent, we adjusted it. The wagestructure for '90 was four percent greaterÐthe market
rates were four percent greater than they were in '89.That is, although Doyle testified that Friday told him in De-cember 1989 that her December 6, 1989 recommendation in-
cluded a general 4-percent wage increase, Friday testified
that her 4-percent recommendation was made orally in the
mid-December meeting as an addition to her December 6
written recommendation; and in the December meeting she
was instructed to prepare the ``details'' of that recommenda-
tion, which is what she submitted in January 1990. The doc-
uments bear out Friday; her written January recommenda-
tions are 4 percent above the December recommendations.
The documentary evidence also supports Friday's testimony
that her January recommendations did not include, expressly,
the ``California solution'' (or wage adjustments after the first
6 months).Friday testified that no mention of a union organizationalattempt was made in the above processes of determining the
1990 wage increases that are the subject of the complaint.
Friday further testified on cross-examination that wage ad-
justments are not automatic; she must be requested each year
to make adjustments by the regional vice president, even
though the Hipple presentation stated that the reviews, in-
cluding reviews of CTAM statistics, would be conducted an-
nually.On cross-examination of Friday, it was demonstrated thather January recommendations, in addition to the 4-percent
general wage increase, called for upgrades in classifications
in addition to those upgrades that she recommended in De-
cember.During Friday's direct examination, Respondent introducedits exhibit 63, a summary exhibit that reflects the impact of
the 1990 wage increases compared with the 1989 increases,
and it reflects the constituents of the 1990 increases, all on
an average-per-classification basis. I have used the exhibit to
produce the following chart. The constituents of the 1990 in-
creases are grouped in headings that indicate, respectively:
(1) the 4-percent increase that Friday recommended ``based
on the passage of time'' for all classifications; (2) the in-
crease from 85 to 87.5 percent for the minimums, and an in-
crease from 125 to 127 percent for the maximums, of the
1988 CTAM survey for benchmark jobs (with augmentation
of the CTAM standards by 8 percent for ``passage of time''
and the Philadelphia area wage differential); (3) the ``Cali-
fornia plan'' of giving reviews to new employees within 6
months of employment rather than 1 year, as Friday and
Gillert recommended; (4) the upgrades of certain classifica-
tions that Friday recommended, either in December 1989 or
January 1990; and (5) the supervisors' direct input that was
based on employee merit.For the most populous unit classifications, the ex-hibit reveals: 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23In this category I include the: 1 receptionist; 10 specializedclerks; 4 production assistants; 1 playback operator; 1 cashier; and
the 1 production editor.24I include the 9 general clerks (who received increases of 5.5percent); 10 dispatchers (5.1 percent); 2 payroll coordinators (5.0
percent); 2 secretaries (5.1 percent); 1 accounting assistant (5.1 per-
cent); 3 executive secretaries (5.0 percent); 1 human resources assist-
ant (5.0 percent); and the 3 field inspectors (5.0 percent).Job Title1989 No.of Ees.1989 Avg.Incr.1990 No.of Ees.1990 Avg.Incr.Constituents of 1990 Increases4% Fac-tor87.5%FactorNew Ees.%Upgrade%Merit %Converter Prep Tec.65.185.60.61.11.00.02.9
Installer155.0219.14.63.21.40.00.1

Service Technician255.12815.53.82.01.38.40.0

Construction Technician65.1614.81.93.01.28.70.0

Line Technician105.01211.61.01.91.57.20.0
For the most populous nonunit positions, the exhibit reveals:Job Title1989 No.of Ees.1989 Avg.Incr.1990 No.of Ees.1990 Avg.Incr.Constituents of 1990 Increases4% Fac-tor87.5%FactorNew Ees.%Upgrade%Merit %Customer Service Rep.546.6538.84.02.92.00.0-0.1
Dispatcher155.0147.03.12.51.40.00.0

Clerk109.783.71.01.51.20.00.0
The 1989 increases indicated on both tables represent atotal of the May raises plus the October supplements (that
were awarded after Hipple's representation that everyone
would get, at least, a 5-percent wage increase that year). Re-
spondent's Exhibit 63, on which the tables are based, also re-
flects that there were 187 unit and nonunit Philadelphia em-
ployees in 1989, and there were 199 in 1990.No single exhibit compares what the unit employees re-ceived in 1990 against the increases they received in 1989,
except Respondent's Exhibit 63 which lumps unit andnonunit employees together. However, a comparison of Re-
spondent's Exhibit 63, General Counsel's Exhibit 2 (the
names of the unit employees as of March 22, 1990), and the
unit description demonstrates that, of the 92 employees in the
unit in 1990, 2 (the 2 warehousepersons) had received 5.6-
percent wage increases 1989, the remainder of the unit em-
ployees received 5.1 or 5.0 percent in 1989.Friday testified that, to compute the 1989 wage increasesthat were given pursuant to the program that was established
that year:I also utilized other published surveys for administra-tive and other cable-specific positions, gathered that
data, checked it against what the existing structure was,
and the recommendations to increase the structure by
an average of approximately 14 percent.Respondent's Exhibit 63 also reflects that the 1989 wageadjustments for all Philadelphia employees (unit and nonunit)
averaged 6.10 percent; for 1990, the average for all Philadel-
phia employees was 8.2 percent. However, the 6.1-percent
average for all employees in 1989 was the obvious result of
larger wage increases to the nonunit employees; of those ap-
proximately 90 employees, 18 received increases that were
greater than 9 percent,23and only 31 received increases ofless than 6 percent.24(Respondent does not contend that anyportion of the 1990 wage increases to the unit employees
represented some sort of ``catch-up'' with the nonunit em-
ployees.)On cross-examination, Friday acknowledged that whenwage and salary programs such as Respondent's are intro-
duced, the first years usually bring greater wage increases
that following years.Respondent also introduced documents reflecting that, in1990, of its 44 employees in Lower Merion and Willow
Grove, the 2 installers received wage increases of 4.8 per-
cent, the 10 service technicians received 15.7 percent, and
the 1 construction technician received a 13.8-percent wage
increase. Similar raises were given to employees at
Comcast's Atlantic-Pacific region's Meadowlands and Tren-
ton, New Jersey, operations.As noted, the primary defense to the allegations of para-graphs 7(d) and 19 of the complaint is that Respondent had
no knowledge of the subject Teamsters activities until after
Doyle ordered the May 28 wage increases. In the presen-
tation of the prima facie case, the General Counsel offered
evidence of a speech by Doyle that would tend to indicate
specific knowledge of the Teamsters activity as early as late
September or October 1989; I have considered this evidence,
but I find that Doyle credibly denied the testimony upon
which the General Counsel relies.However, in rebuttal, the Charging Party introduced otherevidence: On November 13, 1989, the Union sent letters to
72 of the unit employees who had signed authorization cards
by that date; and the letters thank the employees for signing
authorization cards and invite them to a meeting at the
Union's hall in Philadelphia on November 16. Alleged
discriminatee Eric Funchness testified that within a day or
two of his receipt of this letter, while he was working at the 231COMCAST CABLEVISION25These would have been Gillert and Doyle, respectively.26Emphasis in original.27As well as being an alleged discriminatee, Funchness also as-sisted the Union in the organizational attempt, and he was the Gen-
eral Counsel's assisting witness at trial.Northeast facility, his then supervisor (either Jeff Hopkins orPaul Rawls, Funchness could not remember which) handed
him a copy of the following memorandum which is printed
on Comcast' usual form for memoranda:To: All EmployeesDate: November 15, 1989
From: Al CalhounCopiesTo: [Blank space]Recently some employees have received correspond-ence from the local Teamsters Union. This correspond-
ence was mailed directly to their homes.We want to assure all employees that Comcast didnot violate your privacy and did not release confidential
information to any organization. We regard employee's
[sic] addresses as highly confidential and personal.We take this matter very seriously and we are at-tempting to determine how the confidential information
was obtained by the Teamsters.AC/knThe memorandum is neither initialed nor signed.In surrebuttal of this evidence that Respondent had knowl-edge of the Teamsters activity at least by November 15,
1989, Respondent called Gillert and Labor Consultant Al
Peddrick (whom it hired for the Teamsters campaign); they
testified that Calhoun issued a similar memorandum in April
1990 but they knew of no such memorandum that Calhoun
issued earlier. Gillert further testified that Calhoun usually
initialed or signed his memoranda. Gillert also testified that
Respondent employed no clerical with the initials ``kn'' in
1989.This testimony by Gillert and Peddrick would have beensome corroboration for denials by Calhoun, if Calhoun had
been called to deny authorship and distribution of the quoted
memorandum. However, even though Calhoun was still em-
ployed by Comcast at time of trial, Respondent did not call
Calhoun to testify, and it offers no reason for not doing so.
Nor did Respondent call any supervisor at the Northeast fa-
cility (Rawls or Hopkins, or anyone else) to deny that, in
November 1989, the Calhoun memorandum was distributed
as Funchness described.The nonproduction of Calhoun bears multiple aspects ofsignificance: (1) Calhoun was the putative author of the No-
vember 15, 1989 memorandum; (2) Calhoun was the first
person to whom Donahue reported knowledge of activity by
``International Brotherhood of Chauffeurs and Warehouse-
men,'' and he was the person from whom Doyle and Gillert
got their first knowledge of the Teamsters activity. As the
clearinghouse for Respondent's information, the timing of
Calhoun's first knowledge would have been critical, even
without the November 15, 1989 memorandum; and (3) Cal-
houn's request to Friday to do a survey of the wages of the
FLSA exempt employees' wages caused, at least in part, the
delay in the final decision on all wages; there is no other
logical construction to Friday's testimony that her survey of
the unit employees' wages were completed in February, but
the final review of her January recommendations was not
conducted until the management meeting of March 22 (the
same day the petition was filed).Respondent assuredly recognized the importance of pro-ducing Calhoun; at trial, it requested a continuance to presenthim. The continuance was granted, but then, after severaldays, Respondent withdrew the request.I draw the strongest adverse inference against Respondentfor its failure to present Calhoun; I discredit the testimony
of Doyle that he knew nothing of the Teamsters activity until
January (to the extent the above-quoted testimony of Doyle
can be said to constitute such a denial, a problematical prop-
osition). I do not believe that Calhoun would have failed to
share his knowledge with his immediate superior, Doyle.Moreover, I believe that Calhoun would have shared hisNovember 1989 intelligence with Doyle immediately. The
Union placed in evidence a management policy manual
which requires that:The ... members of supervision are to notify Head-
quarters Human Resources and the Regional Director ofHuman Resources/Regional Vice-President25imme-diately whenever there is any evidence or suspicion ofunion activity. The notice should be first by telephone,
and followed immediately by a confirming memo.26At another point, the manual demands:The manager should submit as much of the follow-ing information as possible. Some information is better
than none. Additional information should be supplied as
determined. Under no circumstances is the manager to
delay notification due to the gathering or collection of
further information or for administrative reasons, such
as a lack of secretarial assistance. At this stage, speed
and brevity are more important than typographical ac-
curacy or completeness. The information should be in
the following sequence:Then follows a list of things to be reported, the first ofwhich is ``IdentificationÐof union or unions involved.''These passages of Respondent's management manualrender absolutely incredible Doyle's quoted testimony that
his initial discussions of the Teamsters activities amounted to
little more than passing remarks in the hallway.Although Funchness has a positional bias,27he appearedcredible in his testimony about his receipt of the Calhoun
memorandum; I credit that testimony; and I discredit the tes-
timony of Doyle, Gillert, and Donahue, that they had no
knowledge of the Teamsters activity until late December
1989 or January 1990.(Respondent's policy manual clearly states that identifica-tion of any union involved is a matter of the first order. This
factor fortifies my conclusion that Donahue gave consciously
false testimony when he testified that he went to the Union's
hall in Philadelphia, and saw ``International Brotherhood ofChauffeurs and Warehousemen'' (and, presumably, the draft
horses' heads) but still did not know which union was in-
volved. This testimony was obviously tailored to fit Re-
spondent's defense that there was always ``general'' talk of
unionism about, but there was no knowledge of the Team-
sters 1989±1990 organizational effort until after the May 28
wage increases had been planned. Moreover, I believe that 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
28Respondent did introduce a work boot benefit after the election,but that action is not alleged as a violation.Donahue did go to the Union's hall after some employee'sreport, but it was not in January 1990; it was in November
(or possibly earlier) 1989Ðbefore Donahue knew that Cal-
houn had independently identified the Teamsters as the
Union involved and before Calhoun had issued his Novem-
ber 15, 1989 memorandum.)Respondent adduced no evidence in support of the conten-tion that there was turnover which prompted, in part, the
May 28 wage increases.d. Conner's promise of a work boot benefitParagraph 7(b) of the complaint alleges that Respondent,by Conner, in violation of Section 8(a)(1):In June 1990, in a meeting, promised its employeesa better work boot benefit in order to discourage them
from selecting the Union as their bargaining representa-
tive.Alleged discriminatee Richard Gardner testified that in ameeting at the Wayne Avenue facility:Okay, that was approximately the summer of 1990,possibly June or July, I'm not really sure, but one thing
I remember from this meeting was Ty Conner was tell-
ing us they wanted to implement a work boot policy for
us but that it wasÐhe couldn't do anything about it
because[,] pending the union election, they didn't want
to, you know, they didn't want to do that. They felt that
might be breaking the law or what not.Gardner testified that previous to this meeting the construc-tion department employees had a ``gripe'' that they were re-
quired to wear safety work boots, but they were expensive,
and they were receiving no assistance from Respondent in
their purchases.Conner testified that he held a series of meetings with theemployees after he was hired April. He testified:Again, in one of these meetings the comment wasmade that as far as they were concerned, certain em-
ployees were concerned, it was a requirement to work
in the field, and that it was their belief that it was a
part of the uniform, and that, therefore, there should be
at least a stipend of some sort, provided with regard to
the subject of work boots. ... [T]he first time it was

raised I merely pointed out that I didn't know what the
history was of that, and I would be more than willing
to look into it and see what I could find out.Conner testified that he did report back to the employees toanswer to many questions that they raised about benefits. He
testified that his responses then were along the lines of ``we
were not in the position to make any changes at that point
in time.'' When specifically asked if he could remember
what he said when he returned with an answer to the work
boot questions, Conner replied, ``Not about work boots in
particular.''Taking the two testimonies together, it appears, and I find,that Conner's statement to which Gardner testified was made
when Conner was getting back to the employees on the ques-
tion of work boots. Conner's testimony that he gave stand-
ardized responses when he returned to the employees, but hecould not remember the one in issue here, was less than aclear, or convincing, denial. I credit Gardner.28e. Interrogation of Lawrence by CicatelloParagraph 9(c) of the complaint alleges that Respondent,by Cicatello, in violation of Section 8(a)(1): ``In July 1990,
interrogated an employee about the employee's Union sym-
pathies.'' Former employee Ronald Lawrence testified that
about a month before the August 10 election:Yes, sevÐwell, several times I was spoken to, butIÐI remember certain occasions where Randy Cicatello
questioned me on Comcast premises, in the hallway, or
outside the, you know, in the parking lot asking me my
opinion about the union, and, of course, I kept IÐI
kept it low key. I didn't offer my opinion.Cicatello denied ever speaking with Lawrence about theUnion, and he specifically denied asking Lawrence about his
opinions.Lawrence is a former employee, and former employeesusually have no reason to give false testimony. However,
Lawrence had been discharged for dishonesty by the time he
testified, and I am suspect of his testimony that Cicatello in-
terrogated him ``several times,'' or at all. Certainly, no other
employee testified that he was interrogated by Cicatello, and
there is no reason that Cicatello would have singled out Law-
rence for repeated, or even one, interrogation.I credit Cicatello, and I shall recommend dismissal of theallegation on the basis of this credibility resolution.f. Interrogation of Stevenson by GreenParagraph 10(a) of the complaint alleges that Respondent,by Green, in violation of Section 8(a)(1): ``In July 1990, in-
terrogated an employee concerning the employee's Union
sympathies.''Alleged discriminatee Marshall Stevenson testified that inJuly, as he and other employees were returning to the Wayne
Avenue facility at the end of the day:And [Green] asked me, you know, how did I feel,you know, which way I wanted to vote for the union,
why did I feel as though I needed the union, that's
what she asked me. And it was in the presence of sev-
eral employees, because we all came in, we all walked
past the timeclock [sic] together, you know, and she
had asked me about that.Stevenson testified that he replied to Green that he thoughtit was ``in my best interest for me to have a union and it
was my decision to have a union. And she pretty much
backed off.''On cross-examination, Stevenson testified that he waswearing a union button at the time and that Green asked the
question after she noticed it.Stevenson could not identify the other employees whowere present in the area; however, Richard Gardner testified
that he was in a hallway at the building in June when ``I
heard Lynn Green ask an employee by the name of Marshall 233COMCAST CABLEVISION29Compare Green's firm denial that she foisted ``Vote No'' but-tons on employees, infra.Stevenson why he felt that he needed a union to representhim.'' Gardner testified that he heard nothing else at the
time.Green was called as a witness by the General Counsel.She was not asked about this alleged incident; however, on
cross-examination, she was asked if she had interrogated any
employee in July 1990; Green replied, ``Not that I recall.''This was less than a denial by Green.29I credit Stevenson(and Gardner, whether Gardner was referring to the same ex-
change or not).g. Futility threat to Sweeney by CicatelloParagraph 9(b) of the complaint alleges that Respondent,by Cicatello, in violation of Section 8(a)(1):In July 1990, by telling an employee that the Re-spondent would not negotiate or deal with the Union
and that the employees would be forced to strike, indi-
cated to employees that it would be futile for them to
select the Union as their bargaining representative.Current employee Michael Sweeney, a lead service techni-cian, testified that at some point after the July 13 direction
of August 10 election, but before that election:You know, they wasÐ[Cicatello] was talking, ingeneral, like ifÐifÐif the union gets in, there'll most
likely be a strike. ... That's, you know, that the

union, ifÐif they got itÐif we wanted to vote, that we
would haveÐprobably go on strike that day. You
know, they wouldn't give in. That's what he was talk-
ing about, in general.When asked who ``they'' was, Sweeney replied: ``I assumethe company. That's what he was talking about.''Cicatello denied any such remarks. Sweeney was clearlya reluctant witness, and perhaps something was said that
should have been the subject of the complaint. However,
Sweeney's sketchy testimony requires too many assumptions
on which to make the finding of fact that the General Coun-
sel requests, and I do not.On the basis of this credibility resolution, I shall rec-ommend dismissal of this allegation of the complaint.h. Interrogation of, and promotion promises to, Heathby Conner and CicatelloParagraph 7(a) of the complaint alleges that Respondent,by Conner, in violation of Section 8(a)(1):In early to mid-July 1990, at the Wayne Avenue fa-cility; (i) interrogated an employee about the employ-
ee's Union sympathies and (ii) made an implied prom-
ise of promotion to the employee in order to discourage
the employee from engaging in Union activities.Paragraph 9(a) further alleges that Respondent, byCicatello, in violation of Section 8(a)(1):In the first week of July, 1990, made an impliedpromise of promotion to an employee in order to dis-
courage the employee from supporting the Union.Current employee Heath testified that during the summerof 1990, after a monthly departmental meeting:[Conner] had asked me how I was doing, and I toldhim, you know, how I was doing and all that.And then he asked me how I felt about the union.And I told him flat out that we needed protection due
to the some of the things that were happening inside the
company with management and some of the way
things, people were being treated there.He said that he didn't think that it was necessary,that some training was coming forth for the manage-
ment. And then the weird thing about it, then he askedme about a job opening that came up in Lower Merion,
there is a lead line technician slot that was opening, and
asked me why I hadn't applied for that. And I told him
flat out that the manager that was prior at Wayne Ave-
nue had went there and I had problems with him and
that I didn't feel that it was my best interest to go to
Lower Merion.And, you know, he said he can understand that....Conner testified that after the meeting Heath approachedhim and complained, inter alia, about his wages, especially
as compared to the wages received by his wife who worked
for the telephone company. It was at that point that Conner
mentioned the opening of a lead position in Lower Merion.
Conner denied that the Union was mentioned in the ex-
change. On cross-examination, Conner testified that he could
not remember if Heath said that he did not wish to transfer
to Lower Merion because he had previous problems with the
current manager there.Conner further testified that, after talking to Heath, he ap-proached Cicatello, ``and I said, `Randy, do me a favor, just
follow-up and see if there is any interest there,' and that was
the end of it.''Heath testified that, after his exchange with Conner:[Cicatello] called me to the conference room, which islike in the front part of the building on the Wayne Ave-
nue side, and he was asking, it was almost like a career
development answer type of situation. Where was I
headed?And it was puzzling, because I had never had anywords with Randy prior to him being our plant manager
and asking regular questions on asking me how my ca-
reer was going to go. And he asked me the same thing
about the Lower Merion slot, and I said no, I wasn't
going to apply for it because at that time Jeff Hopkins,
he used to be our supervisor, was still there. And he
mentioned that, you know, that could be worked out,
that it was really no problem, that I should apply for
it to help me to improve myself to probably future
other employment in Comcast like in management or
something like that. I said I didn't want to go down
there at all. 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
30See fn. 9, supra.Cicatello was asked on direct examination:Q. And can you relate the circumstances of that con-versation, please?A. It was my understanding that Herman Heath wasinterested in a supervisory position in Lower Merion.Q. How did you get that understanding?
A. From Ty Conner.
Q. Did you initiate the conversation with Mr. Heath?
A. Yes, I did.
Q. And as best as you can recall, what did you sayto him?A. Basically what the job was all about.One thing that is absolutely clear is that Heath did notwish to go to Lower Merion, for a promotion or otherwise.
He would not have told Conner that he was interested in
going there, Conner did not testify that he told Cicatello that
Heath was interested in going there, and Cicatello's testi-
mony that he acted on such an ``understanding'' that he got
from Conner was necessarily false.I further found Heath credible in his account of his ex-change with Conner, and I credit Heath's testimony over
Cicatello's and Conner's.i. Interrogation of Bennett by RawlsParagraph 8(a) of the complaint alleges that Respondent,by Rawls, in violation of Section 8(a)(1): ``In early to mid-
July 1990, interrogated an employee concerning the employ-
ee's Union sympathies.''Alleged discriminatee Lynetta Bennett testified that inJuly, at her work station:Well, [Rawls and I] were talking about work becauseI had brought to his attention something that I was
doing at my work station, and, you know, the conversa-
tion, just in mentioning, he happened to mention, you
know, to me how, asked me how I was going to vote
in the upcoming election. And I don't remember reply-
ing to him.Rawls denied asking Bennett how she was going to vote;however, I found Bennett credible in her testimony, and I do
credit it.Moreover, Bennett testified that she wore a union button``from time to time.'' There is no evidence that she was
wearing one at the time Rawls so questioned her.If an employee wears union insignia on one day, and noton others, some supervisors' curiosities will be peaked; they
will wonder if the employee has changed sides. Again,30such curiosity will increase to the point of becoming institu-
tionalized where the supervisors' employer is keeping run-
ning scores, as Respondent was doing in the Peddrick meet-
ings.This reasoning fortifies my conclusion that Rawls didquestion Bennett, as Bennett described.j. Interrogations of Stevenson by ConnerParagraphs 7(e) and (f) of the complaint allege that Re-spondent, by Conner, in violation of Section 8(a)(1):In mid to late July, 1990, [and early August, 1990]... at the Wayne Avenue facility, interrogated an em-

ployee concerning the employee's Union sympathies.Alleged discriminatee Marshall Stevenson testified on di-rect examination that approximately 2 weeks before the Au-
gust 10 election a meeting was held at the facility; in the
meeting ``Vote No'' and ``Vote for Ty'' buttons were dis-
tributed out by supervisors. After the meeting, in a hallway:Ty Conner had asked me why wasn't I wearing oneof the buttons. I told him I didn't feel, you know, I
didn't feel that way, and I wanted to wear the button,
you know, that I wanted to wear.He then agreed with me that, you know, I shouldwear the button which I, you know, I want to, you
know, support.Further in support of this allegation, Stevenson testified that,within a week before the election, at a timeclock:[Conner] pulled me to the side before I punched in atthe time clocks, and he said to me that he had heard
a report and he didn't believe it was true, but he had
heard a report that I was strong-arming people to have
them vote for the Local. And he said that someone had
came to him and said this. I asked him who was it, and,
you know, and I didn't, it's not true, why can't we
have a meeting with the person who said that happened,
you know, said that to him.And he said, well, you know, I didn't really believeit, but I need to play fair, because he is playing fair and
I needed to play fair. And I was never told who said
it or whatever, and then it went from there.Conner denied, credibly, ever asking Stevenson aboutwearing a union, or a company, button, and, on the basis of
my credibility resolution, I shall recommend dismissal of
those allegations of the complaint.However, Conner essentially admitted Stevenson's accountof their second conversation.k. Interrogation of Stevenson by Cummings and DuncanParagraphs 17 and 18 of the complaint allege that Re-spondent, by Cummings and Duncan, in violation of Section
8(a)(1): ``In mid to late July 1990 ... at the Wayne Avenue

facility, interrogated an employee concerning the employee's
Union sympathies.''Stevenson testified that, about 2 weeks before the August10 election, when he was in a hallway, he was approached
by Cummings and Duncan. According to Stevenson:The conversation was about me wearing the 115 but-ton. They stopped me and asked me why was I wearing
a 115 button. I explained to them then that, you know,
I spoke to Ty [Conner] about it and he said it was okay
for me to wear the button which I supported, and they
left me alone.Cummings and Duncan were called by Respondent.Cummings flatly denied that she ever saw Stevenson wearing
a union button; Duncan testified that he could not remember
Stevenson ever wearing a union button. 235COMCAST CABLEVISIONCummings is the customer service manager; Duncan is inthe construction department, but he was not Stevenson's su-
pervisor at the time. I do not believe that Stevenson picked
out these two individuals, with whom he did not even deal,
to lie about. Stevenson appeared credible while giving this
testimony, and I do credit it.l. ``Troublemakers'' remark to Bennett by RawlsParagraph 8(b) of the complaint alleges that Respondent,by Rawls, in violation of Section 8(a)(1): ``In mid to late
July 1990, told an employee that two other employees, who
were engaging in Union activities, were `troublemakers.'''
Alleged discriminatee Lynetta Bennett testified that in July,
at a time she was in Rawls' office:[Rawls] said that Eric Funchness had changed since hetransferred to construction. And I said, well, he prob-
ably was glad to get away from all those customers.
And then he, then we started talking and I said, well,
a lot of people had changed since the union activity had
started. And he said that, he went on to name people
as troublemakers, like he said Franz Jolicouer and Tony
Defabis were named as troublemakers. And the con-
versation just was like general conversation and it kind
ended, but it was no more talk about the union after
that.On cross-examination, Bennett acknowledged that Rawls didnot say why he considered Jolicouer and Defabis to be
``troublemakers.''Rawls denied this testimony by Bennett; however, I foundBennett to be credible on the point, and I do credit her testi-
mony.m. Interrogation of Sweeney by HarrisParagraph 16 of the complaint alleges that, in violation ofSection 8(a)(1):In or about late July 1990, the Respondent, actingthrough Jeff Harris, at the Wayne Avenue facility, in-terrogated an employee concerning the employee's
Union activities.Current employee Michael Sweeney, a lead service techni-cian, testified that, in June or July, he was at the Northeast
facility (not the Wayne Avenue facility) when Harris was
there. According to Sweeney:He just like maybe started out like I heard you'reworking for the union. I'm not exactly sure how it
started. ... Yeah, like I think I told him to mind his

own business or whatever, and that was the end of the
conversation.On cross-examination, Sweeney acknowledged that he hadbeen an open supporter of the Union and that he and Harris
were personal friends who played football together. When
asked if Harris' question had not been in the context of their
friendship, Sweeney replied, ``The way I think about it was
he was trying to get some information out of me about what
was going on.''Harris denied any union-related conversations withSweeney other than to mollify Harris after Harris becameupset at having to attend campaign meetings that were con-ducted by Conner. However, Harris did not specifically deny
telling Sweeney that he had heard that Sweeney had been
``working for the Union''; Sweeney appeared more credible
than Harris, and, to the extent they differ, I credit Sweeney.n. ``Vote No'' button distribution to Heath by GreenParagraph 10(b) of the complaint alleges that Respondent,by Green, in violation of Section 8(a)(1):In the first week of August, 1990, by distributing``Vote No'' buttons directly to employees, interrogated
employees concerning their Union sympathies.Current employee Heath testified that, about a week beforeAugust 10 the election, he came to work and, as he did so,
he walked by a table on which were placed ``Vote No'' and
``Vote Ty'' buttons, and company campaign literature. Heath
testified:Lynn Green, who was the Human Resources Man-ager at that time, she had a box and she said, here, take
one. I said, nah, I didn't want to take one of the but-
tons.On cross-examination, Heath denied that Green had the but-tons there, just to take or not take.Green, who was called as a witness by the General Coun-sel flatly denied, when asked by Respondent, that she ten-
dered any button to any employee before the employee asked
for it. I credit this denial by Green who was obviously
present to help the General Counsel in any way that she
thought she honestly could and who would not have made
this denial if it were not true.On this credibility resolution, I shall recommend dismissalof this allegation of the complaint.o. Interrogation of S. Gardner's group by DonahueParagraph 11(c) of the complaint alleges that Respondent,by Donahue, in violation of Section 8(a)(1): ``About the first
week of August 1990, interrogated employees concerning
their Union sympathies.'' Alleged discriminatee Steven Gard-
ner testified that, about a week before the August 10 elec-
tion:Me and Herman Heath and a couple of other guyswere sitting in the construction room and John Donahue
had walked in and asked us all what we thought about
the union, and no reply was stated at the time. Nobody
said anything.Heath did not testify to this event.In his direct examination on this issue, Donahue was firstled to state that he remembered interrogating no one during
the first week in August. After objection, and recast of the
questions in proper form, Donahue flatly denied the incident.
Donahue (whose lack of credibility is demonstrated above
and below) became less convincing than Gardner during the
exercise; I credit Gardner. 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
p. Announcement of direct deposit benefitParagraph 7(c) of the complaint alleges that, in violationof Section 8(a)(1), Respondent, by Conner:On or about August 3, 1990, by memorandum, an-nounced the implementation of a direct deposit program
in order to discourage its employees from selecting the
Union as their bargaining representative.Conner's August 3 memorandum to all Philadelphia employ-ees states:Some time back you had requested that we givestrong consideration to providing a payroll direct de-
posit service. At that time, the belief was that this serv-
ice would provide greater convenience on payday to
those who choose it.I am pleased to announce that we have now workedout many of the mechanics of making this service avail-
able to you.It is our plan to implement ``direct deposit'' effec-tive Friday, September 28th with the two pay periods
prior to that used for dry runs. The effect is that for
those of you who choose to use it, your pay which
would be received on September 28th can be deposited
in one of the several banks by means of ``direct de-
posit.''As I had previously stated, it would be necessary tolimit the direct deposit to a targeted list of sizable
banks.Those banks are as follows: [Seven Philadelphia areabanks are listed by name.]We will be getting back to you shortly with both theforms and detail that will be required to sign you up
for the service.In the meanwhile, please contact myself or theHuman Resources Department if you have any ques-
tions.Conner testified that he held several meetings with the em-ployees after he was hired in April. Conner testified that, at
one of these meetings, some employee asked why the cor-
porate staff (at the downtown Philadelphia Comcast head-
quarters) had direct deposit and employees at the Wayne Av-
enue facility and Northeast facility did not. Conner replied
that he would check into it.Conner was asked on direct examination, and he testified:Q. Did you look into it?A. Yes, I did. Looking into it in this case meant Ipicked up the phone and called Paul Gillert and said,
help, what's going on with this issue.Q. What did Mr. Gillert say?
A. Paul was kind of shocked. His response was thathe thought they already had direct deposit, because they
had had it in place for sometime down at the corporate
offices.Q. But did Mr. Gillert say he was going to do any-thing or was there anything further with that conversa-
tion?A. He said he'd look into it, and that there were acouple of people he needed to talk with. He identified
one person by name and that was about it.Q. What was your next contact with the direct de-posit issue after that conversation.A. Well, [Gillert] and I had several conversationsabout it. At one point he ... said he had some con-

versations with [Mary Lou Coburn, a payroll manager];
she was supposed to get back to him, so things dragged
a bit at that point while he was waiting for Mary Lou
to get back to him. During that time, virtually nothing
happened.Q. At what time did the issue of direct deposit ap-pear that it was beginning to move toward some resolu-
tion?A. By my best recollection it would have been some-time in late July. Paul had gotten back to me at that
point, said that he had talked to Mary Lou. In fact, I
got on the phone and I talked to Mary Lou, and wetalked about how we could try to make this thing hap-
pen. At that stage Mary Lou just started to lay out for
me what she thought was appropriate if we were going
to make this happen.Q. What did she tell you?
A. Well, she basically said that she needed to makesure that it was done properly and people didn't have
problems with their pay, that there would be a couple
of dry runs, and she also pointed out that you just
couldn't pick any bank you wanted to, there had to be
a limited number of banks.Q. So, what did you do after you talked with her?
A. Talked to her about the human resource area,asked them to take a mini-survey of areas three and
four, just to make sure that these major banks that are
out there, I'm talking about Fidelity Bank, and Provi-
dent, and banks of that type, were adequately scattered
around the areas so that they would be available.Q. What then happened on that issue?
A. We began to compile the information. I took itas a project and turned it over, quite frankly, to the
human resource area to put the finishing touches on it.
They came back to me, and we ultimately put it in
place.Gillert, the corporate vice president in charge of personnel,testified that when Conner brought the issue to him:Regarding automatic payroll deposit, I was shocked.I was shocked because I had assumed, quite bluntly,
that he had automatic deposit in the surrounding sys-
tems in '88.Gillert further testified that he told Conner (who was hiredin April 1990) to go ahead with the implementation of a di-
rect deposit program, because ``I did not perceive it as a
benefit.''q. Interrogation of Bennett by DonahueParagraph 11(b) of the complaint alleges that Respondent,by Donahue, in violation of Section 8(a)(1): ``On or about
August 3, 1990, interrogated an employee about the employ-
ee's Union sympathies.'' Alleged discriminatee Lynetta Ben-
nett testified that in July Respondent issued a memorandum
stating that it would not debate the Union for certain reasons.
Bennett learned of the memorandum while talking to others
outside the warehouse at the Wayne Avenue facility. Bennett 237COMCAST CABLEVISIONstated to the group that the memorandum, somehow, madea liar of Rawls. A heated debate ensued. At some point,
Donahue joined the fray. When Bennett started walking away
from the argument, according to Bennett:[Donahue] followed me back to my work station. Hewas still trying to explain the difference between why
they couldn't and they wouldn't, or whatever he was
trying to explain as far as the company standpoint, as
far as the debate went.And I said to him, I was really getting sick and tiredof all these meetings. And at this point, he said, you
know, well, you know, what about the election? And I
said, well, everybody is pretty much well decided on
how they are going to vote at this time.And he asked me, you know, how I was going tovote. And I repeated what I said, everybody was pretty
well decided at this point.Donahue testified on direct examination that he rememberedthe Company stating that it would not debate the Union. He
was then ``asked,'' and he testified:Q. [All] right. And that [the issuance of the memo-randum] is apparently the time frame in which Lynetta
Bennett says that she called Paul Rawls a liar which re-
sults in a number of events leading up to your interro-
gating her about her union sympathies.A. I'm sorry, I don't know anything about that.This dialogue between attorney and client impressed me asbeing less than convincing as a denial. I credit Bennett over
the demonstratively untruthful Donahue.r. Interrogations of, and threats to, Takach by Brandtand DavisParagraph 15(c) of the complaint alleges that Respondent,by Brandt, in violation of Section 8(a)(1): ``On or about Au-
gust 7, 1990, threatened an employee with unspecified repris-
als because of the employee's Union activities.''Paragraph 13 of the complaint further alleges that, in vio-lation of Section 8(a)(1):On or about August 3, 1990, the Respondent, actingthrough Michelle Davis, outside the Northeast Avenue
facility: (i) interrogated an employee concerning the
employee's Union sympathies and (ii) threatened an
employee with unspecified reprisals in order to discour-
age employees from selecting the Union as their bar-
gaining representative.Current employee Charles Takach, a converter prep techni-cian, testified that, at some point during the campaign, he
was notified that his driver's license was going to be sus-
pended for some unspecified period of time. Respondent,
through its supervisor Brandt, arranged to have a trainee
drive Takach to his assignments during that period. After the
arrangements were made, but before the suspension was im-
posed, according to Takach:I was in my truck lining up my work, you know,packing my stuff up. I was just about ready to leave,
and [Brandt] came up to me, you know, did heÐand
he asked me in another course of a conversation, didI think that the union would, you know, still keep meemployed if I lost my license like the company did? I
says, you know, I thought that it would because I, you
know, had been involved with a union before, but, you
know, it didn't go any further than that. He said that
he doubted it, but it didn't really go much further.Brandt testified that he used the opportunity to point outto Takach that he had been afforded the accommodation dur-
ing the period of suspension without a union being involved.
Brandt did not specifically deny asking Takach during the
exchange if, with the presence of the Union, the same result
would accrue. To the extent his testimony can be said to
contain such a denial, I do not credit it.Takach further testified that one morning, about 2 weeksbefore the August 10 election, and after this exchange with
Brandt, he was in the parking lot when Davis was talking
with several employees. At the time, some individuals were
handbilling for the Union just outside the parking lot en-
trance. Takach walked away from the group in the parking
lot and toward his service truck. Davis followed him. Ac-
cording to Takach:Just, you know, in a light conversation, how am Idoing and stuff like that, and what did I think about,
you know, all of this stuff, and I said I didn't know
what to think, and when, you know, she asked me well,
you know, do you support the union? I saidÐI told her
that was none of her business, as best I can recall. ...
We were having a conversation onÐbecause I wasgoing to, you know, lose my license for a short time
and we were pretty good friends too. ... She just

asked, you know, when I was going to lose them [sic],
and I told her that was none of her business also.Davis appeared as a witness for the General Counsel. On herdirect examination, she was not asked about this incident. On
cross-examination, she was led to a conclusionary denial that
she interrogated anyone. This denial was probative of noth-
ing; I credit Takach.s. Interrogation of Funchness by RawlsParagraph 8(c) of the complaint alleges that Respondent,by Rawls, in violation of Section 8(a)(1): ``On or about Au-
gust 3, 1990, interrogated an employee concerning the em-
ployee's Union sympathies.''Alleged discriminatee Funchness testified that just beforethe August 10 election, Cicatello handed out ``Vote No'' and
``Vote for Ty [Conner]'' buttons at the Wayne Avenue facil-
ity. Funchness asked Cicatello if, because the employees
were allowed to wear ``Vote No'' buttons, he could wear a
union button. Cicatello told Funchness to ask Conner who
was then in the building. Funchness went to search for
Conner, and met Rawls on the way. Funchness testified that:
``Mr. Paul Rawls asked me where was my `Vote No' button.
... I told him that it was up on my desk.'' Funchness then

found Conner; Conner told Funchness that he could wear a
union button ``if you [feel] as though it [is] necessary.''On cross-examination, Funchness acknowledged that hispretrial affidavit states that he asked Conner if he could wear
a union button, Conner said, ``Yes, go ahead,'' and then,
later, Rawls asked ``Where is your button?'' Funchness testi- 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
fied that, on this point, his memory at trial was better thanhis memory when he gave the affidavit on August 28, 1990.Rawls denied ever asking Funchness where his ``VoteNo'' button was; he was not asked to deny asking Funchness
where ``your'' button was.I believe that Funchness' memory would have been betterduring the month of the event. Although Rawls did not denyasking Funchness where ``your'' button was, Funchness had
not, at trial, testified that Rawls had done so. Under the cir-
cumstances, I cannot credit Funchness' trial testimony on this
point, and on the basis of this credibility resolution I shall
recommend dismissal of this allegation of the complaint.t. Bargaining threat by GillertParagraph 14 of the complaint alleges that, in violation ofSection 8(a)(1):On or about August 7, 1990, the Respondent, actingthrough Paul Gillert, at the Wayne Avenue facility, dur-
ing a meeting with employees, by telling employees
that the Respondent would not change any of its poli-
cies for 97 employees, indicated to the employees that
it would be futile for them to select the Union as their
bargaining representative.Current employee Heath testified that in July:It was a big meeting. [Gillert] had everybody, cus-tomer service, warehouse, technical employees, in the
monthly meeting type of situation, and it was basically
a meeting about the organization that was going on
with the Teamsters and the information that he could
give us about why we didn't need a union, trying to an-
swer some questions.At that time, some of the other employees, like thecustomer service reps, they were surprised, because I
guess they weren't included in some of the discussions
that were going on about the meetings about the union.
And some of the stuff that Mr. Gillert was talking
about was kind of puzzling, basically about how if
there were to be an election, and theyÐthat the union
would have won the election, that the bargaining be-
tween them would be would like your benefits would
be like a clean slate, like you wouldn't have any bene-
fits or anything.That didn't sound right to me, and also that therewould be a lot of negotiation, hardball playing, that
eventually the strike may come up. If it does, you
wouldÐbenefits. Basically, there would be a hardball
playing that would be involved if any negotiation were
to go on. And it was very puzzling, I didn't understand
the instance of when he said there would be like a
clean slate, and a lot of people had questions about that
also.Heath was asked nothing about the Gillert speech on cross-examination.Alleged discriminatee Funchness testified that 2 or 3months before the August 10 election, Gillert addressed the
employees at the Wayne Avenue facility. Funchness testified
that Gillert said:[T]he union, in order to get things you probably wouldhave to strike, and the union had ways of making em-
ployees strike and that Comcast was not going to trade
off, was not going to pay any health benefits for 97
employees. I mean they had a company policy on many
different cable systems, they were going to stick with
their policies, and they were not basically going to
change anything for 97 employees.The reason why I remember the stuff about strikeswas this around the time of the Bell strike that he men-
tioned that in the meeting about the strike against Bell
Atlantic and he mentioned to us that it was all about
health benefits and that the employees were going to
lose out and that, you know, pretty much that we would
have to strike for a long period of time to get any re-
sults from Comcast.On cross-examination, Funchness acknowledged that Gillertdid not say that Respondent would not bargain with the
Union if selected by the employees.Alleged discriminatee Stevenson testified initially, and heinsisted on cross-examination later, that Gillert said, flatly,
that Respondent would never bargain with the Union.Finally, alleged discriminatee Steven Gardner testified thatin the meeting:[Gillert] was saying that there would be a strike andthat he held up a piece of paper, a blank piece of paper,
saying this is what you are going to start out with and
the benefits would be decreased. ... you might lose

a few benefits if the union would represent you. That
was basically it, that's all I can remember.On cross-examination, Gardner flatly denied that Gillert saidthat Respondent would not bargain with the Union. Indeed,
he acknowledged that Gillert said, ``The union and the com-
pany would get together and they would negotiate. ... And

then he said something to the effect about you start with a
blank sheet and you build from there.''Gillert denied the remarks relied on by the General Coun-sel. In view of the facts that the General Counsel's witnesses
conflicted on many of the remarks in dispute, and that Gillert
is sophisticated enough of a lawyer to know better than to
advance the crude arguments attributed to him, and because
of Gillert's credible demeanor in testifying on this issue, I
credit Gillert's denials.On the basis of this credibility resolution, I shall rec-ommend dismissal of this allegation of the complaint.u. Termination of Lynetta Bennett(1) Contentions and case-in-chiefAs noted, the complaint, at paragraph 20(a), alleges thatthe January 7, 1991, termination of Lynetta Bennett violated
Section 8(a)(3). Respondent contends that Bennett was per-
manently laid off solely because there was no need for the
job position that she held.Bennett was hired by Respondent in August 1988. Duringall of her tenure, she was formally classified as a bench tech-
nician; however, from January through June 1990, Bennett 239COMCAST CABLEVISION31This was after a December 31, 1989 layoff of the engineeringdesign employees, as discussed infra.32The head-end, spelled various ways in the transcript, is the pointat which signals that are received from satellites are transferred to
the cable distribution system.was assigned to engineering design (drafting) work,31and,during parts of late 1990, she was assigned to work in the
warehouse.Bennett wore a union button ``from time to time'' duringthe 1990 campaign, according to her testimony. Former
Human Resources Supervisor Lynn Green testified that, dur-
ing management's campaign strategy meetings conducted by
Peddrick, Bennett was identified as an employee who had
stated to others at the Wayne Avenue facility that the em-
ployees would be better off with a union. Rawls acknowl-
edged that ``Lynetta was very open with her comments about
her support of Local 115.''I have previously found that Donahue and Rawls ques-tioned Bennett about how she was going to vote in the Au-
gust 10 election.During the last few weeks of 1990, Bennett worked in thewarehouse during the mornings; Bennett testified that she
volunteered for that assignment because ``they had a short-
age in the warehouse.'' However, Rawls, her immediate su-
pervisor at the time, testified that he had asked the ware-
house supervisor to give Bennett warehouse work to do then
because, at that time, there was little bench technician workfor Bennett to do. On this point, mostly because of certain
conflicts during Bennett's cross-examination, I found Rawls
more credible than Bennett.Bennett described her work as a bench technician as fol-lows:First off, mainly to maintain all of the electronic lineequipment, including power supplies. Also, I was to
check and kind of recheck the equipment as it went out
for repair, just to verify, like a fixed code when it came
back. And also, I was in charge of shipping and receiv-
ing and all invoices dealing with shipping the equip-
ment to the manufacturer, from the manufacturer and
also to NCS, which is a local repair company that we
use. And also do minor repairs on the equipment and
also to assist in head-end.32Work in the head-end andworking with the head-end engineer. And any other re-
lated duties as assigned.Bennett listed the equipment she worked on as:All the amplifiers, like the bridger amplifiers, the re-turn amplifiers, status monitoring equipment, the power
supplies, the mini-groups as well as the main power
supplies. And power doubling and feed forward ampli-
fiers. Any passing device, like anything that passed
electricity, not just the cable signal.Bennett testified that construction technicians and line techni-cians used the equipment that she worked on.Cicatello and Rawls testified that Bennett did essentiallyno repair work, and that she functioned only as something
of a shipping clerk. I would not give a job title controlling
significance, but Bennett was classified as a ``technician'' forsome reason. Bennett appeared credible in giving her last-quoted testimony, and I do credit it.Bennett testified that on January 7, 1991, she was calledto Rawls' office where she met with Rawls and William
Kelly, Respondent's director of human resources. Bennett
testified:Well, [Rawls] didn't say anything, Will [Kelly] didall the talking. And he said as effective Monday, that
would be the 7th of January, my job was no longer
necessary and it was being eliminated. ... He gave me

the conditions of my layoff, like severance pay and as
far as how my benefits were remaining until after my
severance pay ran [out]. And that he, Will Kelly said
that he would assist me by talking to different vendors
and trying to get me another job. ... [H]e also said

that in a few weeks that they would be having, they
would have some customer service jobs open, opening,
and I would be free to apply for them.On cross-examination, Bennett acknowledged that duringthe first 6 months of 1990, when she was assigned to do de-
sign work, no one was designated solely to do the bench
technician work; however, Bennett also testified, ``It didn't
get done, because when I resumed my work position, it was
tons of work waiting for me.''On cross-examination Bennett further acknowledged thatduring her last 6 months of employment, Rawls, then her su-
pervisor, required her to keep a log of what she did each
day. She also testified that the first notebook that she used
for the log (which Rawls purchased for that purpose) was
stolen at some point. She secured a second such notebook for
listing of her activities; it was left at the premises when she
was laid off.(2) Defense for Bennett's terminationCicatello testified that Bennett returned to her bench tech-nician job after a 2-month pregnancy leave on November 1,
1989. She did the bench technician work for 2 more months
when ``I had asked her to work temporarily in the construc-
tion department doing some drafting.'' That assignment
lasted for approximately 5 months during which time line
technicians and technical supervisors did the bench techni-
cian work. Cicatello testified that during that 5 months all
the bench technician work got done, and the line technician
work got done, as well.Cicatello testified that, when Bennett returned to the benchtechnician job (about June 1990), he told Rawls to monitor
Bennett's activities, ``because I believed there wasÐthere
wasn't enough work to keep somebody busy full time.''
Cicatello testified that he based this belief on the fact that
others had been able to do her work while Bennett was on
pregnancy leave or while she was assigned to drafting.Rawls testified that he purchased the notebook for use byBennett; he asked Bennett to keep account of her time in that
book. Twice Rawls examined the book and found that Ben-
nett had not followed her instructions; the third time he at-
tempted to examine the book, Bennett reported to him that
the book had been ``lost''; Rawls denied that Bennett
claimed that the book had been stolen. Rawls further testified
that the book had been kept at the Wayne Avenue facility,
``under lock and key.'' 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
33Wilson and Favano did not testify; the other construction techni-cians did.34I do not credit Stevenson's testimony of certain job securityguarantees that he got from Cicatello and Rawls during his employ-
ment interviews; this is because of credible denials and
documentatary evidence in conflict with Stevenson's testimony.Rawls told Bennett to get another book, which Bennettdid. Rawls checked that book once; Bennett had not filled
out her hours, as instructed.Conner testified that at some point in December Respond-ent was ``looking at making reductions in head count.''
Conner went to Cicatello and told him that ``he needed to
contribute at least a couple in the way of reduction to the
head count.'' Conner testified that Cicatello ``came back and
said he had analyzed his end of the business, and that there
were two positions that he felt he could do without. ... One

position was the bench tech job down at Wayne Avenue, and
the second position was the facility supervisor up at North-
east Avenue.''Conner was asked, and he testified:Q. During that discussion did the subject of unioncome up in relationship to those lay offs?A. Yes, it did.
Q. How did that come up?
A. Just Randy pointing out that the perception wouldhave been that it was pro [sic] union.Q. What did you say in response to that to Randy?
A. I asked him whether or not he needed the job,and whether he could justify the job in terms of what
that individual was doing on a day-in, day-out basis,
and how he had selected that particular position. His re-
sponse was that he really didn't need it, it proved not
to be a full-time job. I said, well, you've got your deci-
sion.Sydney Anderson is a line technician to whom Respondentassigned the bench technician work after Bennett's layoff.
Anderson testified that, as Bennett's replacement, he spends
no more than 3 hours a week doing bench technician work;
some weeks there is no bench technician work to do. Other-
wise, he does his line technician duties.(On brief, the General Counsel attempts to make much ofthe fact that on cross-examination Rawls flatly denied that
Bennett worked any overtime during the summer and fall of
1990; then Rawls admitted error when shown Respondent's
Exhibit 83(g) which reflects that during the period from July
20 through October 26, Bennett worked overtime on three
occasions. However, these records do not show whether the
overtime was worked in the warehouse or at the bench tech-
nician job, and Bennett did not claim that she worked over-
time in her capacity as bench technician.)v. Layoff of the construction technicians(1) Contentions and case-in-chiefOn February 8, 1991, Respondent permanently laid off thesix employees who were then employed in its construction
department as construction technicians: Carmen Favano, Eric
Funchness, Richard Gardner, Steven Gardner, Marshall Ste-
venson, and Murray Wilson.33Paragraph 20(b) of the com-plaint alleges that the layoff violated Section 8(a)(3). The
General Counsel's theory is that Respondent's supervisors
knew that the construction technicians were prounion and
that Respondent laid off these employees for that reason. The
General Counsel specifically contends that Respondent laidthese six employees at the time that it did because Respond-ent feared the effect of their voting in any rerun election that
might occur pursuant to the November 28, 1990 order of the
Regional Director that a hearing be held on the objections to
the August 10 election. Respondent contends that the con-
struction technicians employees were laid off solely for eco-
nomic reasons; they were construction employees and Re-
spondent's construction operations had been completed to the
point that it was more economical to contract out any fore-
seeable construction work; also, Respondent contends that
the layoff of the construction technicians was part of a larger
plan of reductions in force.The heavy construction work involved in Respondent'scable distribution operations has always been done by out-
side contractors. The in-house construction crews, the em-
ployees involved here, for the most part, followed the con-
tractors' crews and placed cable on, or around, buildings and
other structures as needed.Richard Gardner testified about the duties of the construc-tion technicians:We were in charge of running cable, new cable, re-pairing old cable. We were in charge of joint [with con-
tract crews] trench projects, aerial cable, wall brackets,
splicing cable, replacing [brackets], replacing any dam-
age to any hardware, such as wall brackets or other
stools [phonetic], any drop lines that came down, we
repaired those. That's basically it.Gardner was made a construction technician (or ``mainte-nance technician,'' as they were sometimes called) at some
time before November 1989; Steven Gardner transferred to
the position of construction technician in January 1990; Ste-
venson did so in February; and Funchness did so in July
1990. The record does not disclose when Favano and Wilson
became construction technicians. Funchness, the Gardners,
and Stevenson testified that when they were made construc-
tion technicians they were not told that their jobs were tem-
porary, and this is not disputed.34There is no question that Respondent had knowledge ofthe sympathies of the construction technicians. Formerhuman resources manager, Lynn Green, who was called by
the General Counsel, testified that, beginning in March or
April, she and other supervisors met regularly with Peddrick.
According to Green, during some of those meetings, the su-
pervisors listed for Peddrick which employees they thought
were for, or against, the Union. Peddrick made a tally of
numbers on a blackboard. Green testified that during such
sessions, Funchness, Gardner, Heath, Favano, and Stevenson
were identified as the chief employee-organizers. Green fur-
ther testified that the supervisors in such meetings were told
not to bother to talk to the employees of the construction de-
partment, because they were so strongly for the Union.In addition, on cross-examination by the Union, Conneracknowledged that, during the preelection supervisory meet-
ings conducted by labor consultant Peddrick, Peddrick opined
that, in the construction department, ``pretty much every-
body'' held strong prounion sympathies; at the time, the only 241COMCAST CABLEVISION35Certainly, as discussed infra, when the design engineering em-ployees were excised from Respondent's plans for 1990, and there-
after, they were terminated as of December 31, 1989.36Further support for the conclusion that the construction techni-cians were included in the 1991 budget lies in memoranda by Doyle
and Conner, as discussed below.nonsupervisors in the construction department were the sixconstruction technicians and one quality control employee.As evidence of specific animus toward the known unionsympathies of the construction technicians, the General
Counsel relies on testimony by Green that, about a week
after the August 10 election, her supervisor, William Kelly,
and Customer Service Supervisor Barbara Cummings were in
Green's office discussing with her the employees of the con-
struction department. Green testified, ``Will Kelly had said
that if those same employees were still employed with
Comcast the same time next year, that he would be dis-
appointed.'' Green testified that later the same day, when
she, Kelly, and Rawls were in Rawls' office, Kelly repeated
the remark.Cummings testified, but not about the alleged remark byKelly in Green's office. Rawls denied that he ever heard
Kelly say anything like what Green attributed to Kelly. Kelly
denied the remark. I have considered certain testimony by
Kelly about the tenure and the (voluntary) termination of
Green; however, I do not believe the alleged prior difficulties
that Green had while working with Respondent would cause
any rational person, such as Green appeared to be, to commit
perjury. I found Green to be more credible than Kelly or
Rawls, and I do credit her testimony.As noted, the General Counsel contends that Respondentlaid off the construction technicians because it feared the im-
pact of their voting in any election that might be held pursu-
ant to the November 28 order of the Regional Director. The
General Counsel argues, inter alia, that the construction tech-
nicians were included in Respondent's 1991 budget, and that
they were not taken out until after November 28.Doyle testified that the 1991 budget was completed in Oc-tober or November 1990. The budget was not placed in evi-
dence. In support of the contention that the construction tech-
nicians had been budgeted for 1991, Funchness testified that:I talked to [Rawls] in January of 1991. What hadhappened was two other employees [Bennett and a su-
pervisor] had been laid off, so I had some concerns. So
I went to Mr. Rawls and I asked him basically like
what was the situation, what was going on, why did
they lay two employees off?He said, well, we are coming to a slow down modefrom a new build to operations.So I said, okay, how does that affect me? And hesaid that, well, basically, it doesn't affect me at all, you
know, we have plenty of construction work [and] we
have [been] budgeted for that year of 1991.Funchness testified on cross-examination that Steven Gardnerand Stevenson were present when Rawls made this remark.Rawls denied these remarks attributed to him byFunchness. Rawls testified that in January 1991 there was lit-
tle work for the construction technicians to do, and Respond-
ent argues that it would have been illogical for Rawls to
make such a statement. Moreover, Cicatello testified that (as
discussed below) a contract to do the construction techni-
cians' work had been executed by the time of this alleged
exchange, and this is another factor which would logically
prevent Rawls from making such a representation to
Funchness. Finally, although Funchness testified that Steven
Gardner and Stevenson were present, the General Counseldid not ask those employees (who testified after Funchness)about the matter.In spite of these factors that would logically appeal to acrediting of Rawls, I credit Funchness. A contract for some
construction work had been executed by December 31, but,
as Cicatello's testimony made clear, under that contract Re-
spondent was not bound to send all its construction techni-
cian work to the contractor (and, in fact, the construction
technicians did some construction work in 1991 before they
were discharged on February 8). Therefore, I reject Respond-
ent's contention that it would necessarily have been illogical
for Rawls to have made the statement attributed to him by
Funchness.I found Funchness credible, and I consider Rawls' state-ment to be an admission that the construction technicians
were in the Respondent's 1991 budget.However, there are other factors that compel the conclu-sion that the construction technicians were in the 1991 budg-
et: (1) The construction technicians were allowed to report
for work after January 1, 1991; if they had not been budg-
eted for 1991, this would not have happened.35(2) If theconstruction technicians were, somehow, not in the 1991
budget, Respondent would have produced that budget. It did
not do so. (3) However, Respondent did produce evidence of
extensive deliberations over the February 8 layoff; the delib-
erations continued through February 6; these deliberations
would have been unnecessary if the construction technicians
were already out of the 1991 budget at the time Rawls spoke
to Funchness. These reasons fortify my conclusion that
Funchness was telling the truth when he testified that Rawls
said, in January 1991, that the construction technicians were
in the 1991 budget, and for these reasons, I find that the con-
struction technicians were, in fact, in that budget.36At the time of the February 8, 1991 layoff, all of the con-struction department employees were assigned to construc-
tion projects. Funchness testified that the layoff of the con-
struction technicians was handled in this manner:Well, I came to work as usual and what happenedwas we were about to leave, and then we were turned
around and told [by Plant Manager Rawls] to go back
upstairs to our office and to wait there; we were going
to have a meeting. ... He told us to go upstairs and

he told the line techs to go out to work.So we sat upstairs and we waited, I guess till around10:00 and they called a meeting. Mr. Paul Rawls, Will
Kelly and Randy Cicatello [were present for manage-
ment]. And Will Kelly did all the speaking for the most
part. He said that our services were no longer needed
at Comcast and we were to turn in all of our tools and
we were to leave the building immediately and turn in
our ID's.The construction technicians were escorted from the premisesby armed guards. The Gardners and Stevenson described the
terminations in essential accord with Funchness' testimony, 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
37Note the similarity to what Rawls told Funchness. This fortifiesmy conclusion that Funchness testified truthfully that Rawls said that
the operation was going to a different mode, but the construction
technicians were still in the budget; it further fortifies my conclusion
that Rawls was testifying falsely when he denied any such conversa-
tion with Funchness.38If this were not true, Donahue would not have so testified. Ac-cordingly, I discredit Doyle's testimony that the number of engineer-
ing design personnel laid off on December 31, 1989, was ``35, 36,
whatever.''39This letter was apparently written in support of a request (testi-fied to by Doyle) for return of Respondent's construction bond.40Such a plan, undated, was identified by both Doyle andDonahue.41This memorandum further fortified my conclusion that the con-struction technicians had been included in the 1991 budget (which
was completed in October 1990). If they already had been excluded,
this memorandum would not have been necessary.and there is no dispute about how the terminations were car-ried out.As evidence of discriminatory treatment, the GeneralCounsel points to the fact that, when the construction depart-ment's design engineers were laid off in 1989, as discussed
infra, they were given 6 weeks' notice. Additionally, Rawls
acknowledged on cross-examination that he was present on
the design engineering employees' last day; he admitted that
he did not see armed guards escorting them from the prop-
erty, and no witness testified that they were escorted from
the property in that fashion. I find that they were not so es-
corted.(2) Defense for the layoff(a) Management deliberationsMichael Doyle reports directly to the president ofComcast. Doyle testified that he was appointed vice president
of Comcast's Atlantic-Pacific region in November 1988;
when so appointed, he was instructed by Comcast's president
to bring Comcast's Philadelphia area from the ``construction
mode'' to the ``operational mode,''37something that Doylehad previously done at Comcast's Baltimore-area systems.
The construction mode is a state in which new construction
is being done; as noted, the heavy construction work was
done mostly by ``outside'' contractors, with Respondent's
construction departments doing the followup work to that
construction.In late 1989, the construction department consisted ofabout 30 design engineers, 1 quality control employee who
monitored the work of outside contractors, and the 6 con-
struction technicians. Doyle testified that in late 1989 he
asked Donahue, Respondent's director of engineering, why
the entire maintenance department could not be terminated.
Donahue told Doyle that he could terminate all but seven
employees in the department. Those seven were the construc-
tion technicians and the quality control person. The construc-
tion technicians were still needed, Donahue told Doyle, to
follow the contract construction crews and do ``clean up''
work, such as moving end attachments where customers spe-
cifically wanted them.On December 31, 1989, after having given them 6 weeks'notice, Respondent permanently laid off the approximately
30 engineering design employees in its construction depart-
ment. The exact number of engineering employees that were
then laid off is not clear in the record. Donahue testified that
there were 32 engineering positions eliminated, but fewer
employees than 32 were actually laid off on December 31,
1989, because Respondent had not been filling positions in
engineering for some time.38After the layoff of the engineer-ing design employees, the only employees of the constructiondepartment who remained were the quality control personand the construction technicians.Donahue testified that, by the fall of 1989, all constructionwas complete except for three phases: various multiple
dwelling units, blocks in which property owners denied them
access, and government housing projects. Donahue further
identified a January 29, 1990 letter that he wrote to the
Philadelphia cable regulation authorities stating that construc-
tion was 99 percent complete in Philadelphia area 4 and 95
percent complete in area 3.39Through Doyle, Respondent further produced documenta-tion reflecting a decline in Respondent's business. The num-
bers of new cable customers decreased from a high of 58,331
in 1988, to 36,136 in 1989, to 18,698 in 1990, to 3,331 in
1991. These figures include new customers from old con-
struction as well as new customers from new construction,
both of which would affect the need for the construction
technicians.Doyle identified a November 1990 financial report that hedescribed as unsatisfactory. Doyle and Donahue testified that
in November Doyle instructed Donahue to submit a proposed
table of organization that would reflect a 70±80 personnel re-
duction. Doyle and Donahue testified that, also in November,
Donahue submitted such a plan; it included recommenda-
tions, with no supporting data, to contract out all construc-
tion activity and all installation activity.40Both Doyle andDonahue testified that, on receipt of that recommendation,
Doyle told Donahue to do an analysis of the cost effective-
ness of his proposal to make reductions in the installation
and construction departments.On November 19, Doyle sent a memorandum to Conneralso stating that he desired a personnel reduction of 70 to 80
in Philadelphia. In the memorandum, Doyle suggests areas
where personnel could be reduced, including customer serv-
ice and construction. Doyle tells Conner in the memorandum
that he thinks that the construction department can be com-
pletely eliminated and that Donahue and Cicatello have been
instructed to analyze of the costs of contracting out the in-
stallation and service work and ``they can take a strong look
at the construction arena.'' The memorandum concludes:It is my suggestion that we perform these analysesand look for a reduction in head count of 70 to 80 peo-
ple. I am also suggesting that we be prepared to move
on this analysis by both attrition and layoff as early as
the first quarter in 1991.41Doyle identified an analysis of the installation activity thatwas submitted by Donahue. Donahue's conclusion was that
Respondent could save $130,000 annually by contracting out
that work.Doyle and Donahue identified an analysis of the construc-tion activity that was submitted by Donahue to Doyle on
January 14, 1991. The document uses as its base, Respond- 243COMCAST CABLEVISION42See the description by Richard Gardner, above.43Many of the projects could have had special problems.44See R. Exh. 83(g).45See R. Exhs. 83(a) and (g).46It would have been one-eighth if all construction departmentemployees, and Bennett, had been included; however, Donahue, with
apparent care, excluded from his computations the quality control
person who was not being laid off.ent's construction activity over the August±October 1990 pe-riod. Donahue's stated conclusion is that Respondent could
have saved $4100 in labor costs by contracting out the con-
struction work during that period. Donahue testified that, to
arrive at this conclusion, he compared what Respondent actu-
ally spent to do the construction department work with a pro-
jection of what the cost would have been under a contract
that existed at the time that he made the comparison. The
contract to which Donahue referred was not placed in evi-
dence in its entirety; Donahue identified only two pages of
``menu'' rates from the contract. These rates were prices for
jobs, either by the task or by the footage of cable that is
strung or laid.(Although Respondent did not produce, in its entirety, thecontract to which Donahue referred in his analysis, it appears
to be the same one to which Cicatello referred in his later
testimony. Cicatello testified that a contract for doing the
construction department work was entered in November or
December 1990 to be effective January 1, 1991, with a firm
named Adderly Industries. On the fourth page of the menu
rates which Donahue used for his January 14, 1991 rec-
ommendation to Doyle, there is, in some unidentified hand-
writing, ``J.D. [space] Adderly's New contract [space]
1991.'' No other contract with Adderly was produced. There-
fore, I conclude that Donahue was referring to the contract
with Adderly Industries that was entered into in November
or December 1990 for 1991, when he testified that he used
an existing contract to make his analysis of what it would
cost to contract out the construction department work; and I
shall refer to that contract as the Adderly contract.)On cross-examination of Donahue, it was brought out that,when he created the January 14, 1991 analysis of the con-
struction activity, Donahue did not have the August±October
work orders for the construction work that he used as a basis
for his comparisons; such work orders would have shown
how much manpower was actually used. Donahue testified
that, instead of the work orders, he used other documents
that contained summary descriptions of each job; the sum-
mary descriptions were such as ``reattached to pole'' and
``located feeder & drops.'' Donahue testified that, using the
summary descriptions he assigned ``points'' for what he
thought, based on his experience, a given job probably took
in terms of labor costs to Respondent. Also, the Adderly
menu prices, being based on a per-job or a per-foot-of-cable
basis, rather than an hourly basis, were not susceptible to di-
rect comparison with what it had cost Respondent for the
hourly paid unit employees to do the August±October work
(even if the work orders had been utilized). Donahue testified
that he compensated for this factor by also assigning``points'' for what he thought it would cost for the contractor
to do the work on a per-task, or per-foot basis, again invok-
ing on his knowledge of the industry. Then he compared
points to arrive at his conclusions in his January 14, 1991,
memorandum to Doyle.It was further brought out on Donahue's cross-examinationthat the menu pricing of the Adderly contract covered only
one area of unit work, splicing. Donahue was asked at what
rates Adderly was to do the other work that had been done
by the unit employees;42Donahue answered:I honestly can't answer that because I was not in-volved in the negotiations that occurred afterwards to
see how that contract was set up, how they'reÐhow
they're billing for their maintenance activity, but in my
judgment at the time, because I didn't have the infor-
mation, I defaulted to the hourly rates.Because the Adderly contract was not based on ``hourlyrates,'' and because Donahue did not know how many hours
were actually involved in the summary descriptions,43justwhat ``hourly rates'' that Donahue was referring to is impos-
sible to discern.Finally on cross-examination of Donahue, it was furtherestablished that, as well as including the construction techni-
cians in the August±October costs of operating the construc-
tion department, Donahue also included Respondent's costs
of employing alleged discriminatee Lynetta Bennett. Ben-
nett's wages during the period were $6,724.91.44Donahue'sJanuary 14, 1991 report also recited that the construction de-
partment's ``in-house benefits'' were $8048;45Bennett's por-tion of that, one-seventh,46would have been $1,149.71.Bennett was, as noted, a bench technician during the Au-gust±October 1990 period. According to Respondent's testi-
mony, the bench technician job was a job that was more of
a plant clerical nature; the bench technician had nothing to
do with the operation of the construction department, except
to send and receive electrical appliances that the employees
in that department used or installed. Donahue testified that
he knew all of the construction technicians and that ``I'm
surprised that I included Lynette Bennett'' in his January 14,
1991 report to Doyle about the costs of operating the con-
struction department.Donahue was asked about the impact of counting Bennettas part of the construction department in his January 14,
1991 memorandum to Doyle:Q. [By Mr. Brainard, for the Union] Yeah. Shedidn't do any of the work that this contract [sic], in
house survey was to analyze. Is that correct?A. That's correct.
Q. So, in effect, it's an improper analysis of what theactual costs of in house, versus outside contracting,
would have cost Comcast. Isn't that correct?A. I wasÐit was believed to be correct at the time.
Q. It was believed to be correct at the time and cer-tain assumptions were made, based on this document.
Isn't that correct?A. IÐthat's correct.
Q. I.e., the elimination of the entire constructionstaff. Isn't that correct?A. Uh-huh. That's correct.On redirect examination, Donahue denied that he had in-tended to create an incorrect analysis or that he had any pre- 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
47This memorandum is further fortification of my conclusion thatthe construction technicians were in the ``new budget guidelines''
for 1991.determined result in mind when he submitted the January 14,1991 recommendation to Doyle.Doyle testified that he received Donahue's January 14memorandum on that date. He was asked on direct examina-
tion if he discussed ``the detail'' of Donahue's report. Doyle
replied:I merely had a discussion confirming his results, andasked him if he was 100% sure of the conclusions that
he drew forth in the memo. And he said he was.Doyle testified that he gave Donahue's January 14 memoran-dum to Conner and:I told Mr. Conner I wanted him to review it, take thedocument home and use that as a tool for how he want-
ed to bring Philadelphia into an ... operational busi-

ness.Conner did not testify to any such instruction by Doyle;Conner did not, in his testimony, say when he received the
January 14, 1991 Donahue analysis.Doyle identified a scathing memorandum to Conner datedJanuary 18, 1991. The memorandum criticizes negatively the
performance of the Philadelphia area operation. Doyle states,inter alia, that a named marketing manager ``is not appro-
priate for that position,'' and Doyle lists 14 ``specific direc-
tives'' which include:3. Redo your organizational chart to reflect one em-ployee per every 550 to 600 subscribers.....
6. Take an immediate and hard look at the productiv-ity of in-house employees. It is not just quantity of jobs
that is important, but the completion of the work in a
proper manner.....
8. Take a close look at contract labor and keep tothe stated plan with jobs performed.Neither the construction department nor the installation de-partment is mentioned by name.On January 25, 1991, Conner sent Doyle a memo whichstates:As we are now in the first quarter of `91 and operat-ing under the new budget guidelines, I [thought] it ap-
propriate to give you an update regarding the business
issues raised in your November 19, 1990 memo.Your memo appropriately points out that we aremaking the transition from a high growth business to a
more mature system, and that this transition requires a
broad review of [expense-saving] opportunities.Our status in that review is as follows:Conner then states what he was doing, including reviewinghow many customer service representatives can be elimi-
nated. Conner further states that he plans a reduction of di-
rect sales personnel to 24 (from an unstated number); and he
plans ``elimination of at least one position'' in the local
origination department. Conner concludes:As you know, the analysis of our cost for in-houseversus contract labor in the installation, service and
construction areas are at various stages of completion.It is my intention to not only proceed in achievingthe reductions and economies previously outlined, but
to also seek out any additional such opportunities that
will allow us to operate more in keeping with our new
status as an operating slower growth cable system. My
expectation is that much but not all of the change in
head count can be achieved through attrition.Conner did not mention Doyle's January 18 memorandum,nor did he mention the construction technicians.47After identifying Conner's January 25 memorandum,Doyle testified that he went to see Conner, on some unspec-
ified date:Because the [Donahue] analysis was not at variousstages of completion. Mr. Conner and I had discussed
that in my mind, it was completed. ... And we had

a discussion and made a commitment to each other
about what action was going to take place in the con-
struction and the installation area. ... The commit-

ment wasÐis that the construction group would be laid
off. And the other commitment was that installation
would eventually be eliminated through attrition. ...
We discussed that and it was decided that installa-tion, number one, is an entry level position, and the
turnover in the department was such that over time,
through attrition, that this department would be greatly
reduced.Secondly, the analysis showed that there wasn'tenough work in the construction arena to support that
staff, while in the installation area, there was enough
work to support installers.Conner did not testify about this meeting with Doyle.On February 6, Doyle sent Conner a memorandum entitled``Priority Action Items'' stating:The attached list is an outline of some of the priorityaction items that you and I will be talking about over
the next several months. I have put these items together
so that we can have a list of areas that are mutually im-
portant. You should feel free to add or delete from
these items. Please keep in mind that these items will
change periodically as we resolve some of the issues.Most of these will be self explanatory. Don't panicif some of them are not. They are meant as an outline
for our future discussions.Why don't you review these and give me a callwhen you feel comfortable about discussing these
issues?Doyle then lists 14 items which are most cryptically stated,including: ``Item 1ÐStaff Changes ... Item 2ÐIn house

Installation ... Item 3ÐRate increase,'' etc. Doyle testified

that, by the reference to ``Staff Changes'':What I meant is that Mr. Conner and I had reachedour decision on the construction and installation area,
and now it was time to move with the same sense of 245COMCAST CABLEVISION48Respondent offered certain summaries of how much construc-tion technician work was performed before and after the layoff. On
objection, I rejected the summaries; neither Cicatello nor Donahue,
through whom Respondent offered the summaries, had examined the
supporting documents, and they could not swear to the accuracy of
the summary; moreover, Cicatello acknowledged that certain hand
written (as opposed to computer-generated) work orders were not in-
cluded in the summaries.49Respondent's brief states the figure at 81; the ``Total Reduc-tions'' line is partially obliterated, but the column adds up to 51.urgency in all the other areas, using Mr. Donahue'sdocument as the guideline.Doyle did not testify that he ever told Conner of this mean-ing; Conner was not asked about the memorandum.At the conclusion of the direct examination on this issue,Doyle testified that neither the Teamsters nor any employee
involved in activities on its behalf was mentioned during the
conferences that resulted in the elimination of the construc-
tion department and the layoff of the construction techni-
cians.On direct examination Conner was asked, and he testified:Q. Did you make the decision about the lay off of[the] construction techs?A. Let's say I shared in making the decision aboutthe layoff of the construction techs, yes.....
Q. On what was that decision based?
A. It was based on the analysis that Mike Doyle hadrequested from John Donahue, and that John came for-
ward with that analysis. I perused it, [and I] found it
very interesting in the sense that there obviously was
not sufficient work to justify keeping the construction
group on board, and, given some of the problems we
were going through with our own [profit and loss state-
ments] in Philadelphia, I thought it was the appropriate
business decision to make.Referring to the statement in his January 25 memorandum toDoyle that ``the analysis of our cost for in-house versus con-
tract labor in the installation, service and construction areas
are at various stages of completion,'' Conner was asked and
he testified:Q. Would you read that paragraph to yourself, andexplain what you meant in that paragraph.[Witness reading document.]
A. Well, what I was really getting at in this note thatI sent to Mike Doyle was that a number of things had
already taken place, but with regard to the analysis that
I referred to in that next-to-last paragraph I wasn't sure
we were quite there, because there was something that
I hadn't done that I needed for my own comfort level.Q. What did you need to do?
A. Well, I wanted to talk to Paul Gillert.
Q. Why did you want to talk to Paul Gillert?
A. Because, quite frankly, in spite of the fact that Ithought John had done a wonderful analysis and made
a great deal of sense, and made sense from a business
standpoint, I wanted the comfort of having talked to
Paul about the changes that were outlined in those
memos, including the construction tech lay off.Q. In what respect did you have special concernsthat you needed to talk to Mr. Gillert?A. Primarily, because of the fact that the group hadbeen thought of as being very, very pro union.Q. What did Mr. Gillert tell you?
A. Mr. Gillert's response was if you have soundbusiness reasons and you believe it is in the best inter-
est of your business, and you don't have adequate work
to do for them, do what you have to do.Q. Following that conversation did you make a deci-sion?A. Yes.
Q. And that decision again was what?
A. As far as I was concerned at that point we shouldgo ahead and proceed with the lay off.Conner was not asked when he spoke to Gillert. Gillert didnot testify on the issue.Conner acknowledged that, before the autumn of 1990, hehad heard no suggestion that the construction technicians
might be eliminated.Doyle testified that Conner told him that by the ``variousstages of completion'' Conner was referring to needed dis-
cussions with Gillert; Doyle did not testify that Conner said
what the discussions with Gillert would be about. In fact, as
noted, Doyle denied that the union sympathies of the em-
ployees involved were discussed during the deliberations
over their layoffs.Cicatello testified that, after the February 8, 1991 layoff ofthe construction technicians, contractor Adderly and the line
technicians did the work of the construction technicians.
Cicatello testified that he negotiated the contract for such
work with Adderly in November or December 1990 and the
contract was effective January 1, 1991. When asked how
much of the construction technician work was contracted out
during 1991, Cicatello replied, ``I would say the majority of
the work.''48Through Rawls, Respondent introduced a listing of servicecalls that construction technicians did in the 2-week period,
January 16 through February 1, 1991; there were a total of
283 such calls among the 6 construction technicians. Rawls
testified that they were done by one construction technician
per job; however, Rawls was not their supervisor, and
Funchness credibly testified that the construction technicians
worked in teams of two when doing service calls.Tucker, the immediate supervisor of the construction tech-nicians at the time that they were terminated, testified that
during the autumn of 1990, there was little for the construc-
tion technicians to do. At the request of the Lower Merion
manager, he sent some construction technicians there to help
in various projects. He testified that he could do this because
``I was trying to find things for them to do.'' Tucker ac-
knowledged on cross-examination that he had no foreknowl-
edge of the layoff of the construction technicians. (And
Tucker was on vacation when it happened.)Through Doyle, Respondent introduced a summary thatshows that, during 1991, 51 positions,49unit and nonunit,were eliminated. The listed unit positions eliminated include
24 installers, as well as the 6 construction technicians. The
exhibit reflects that, of the nonunit positions eliminated in
1991, 14 were customer service representatives. On cross-ex- 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
50Doyle testified that he announced the 1989 layoff himself be-cause Philadelphia Area Vice President Hipple had left and, as men-
tioned above, Doyle acted in that position until Conner was em-
ployed in April 1990.51Steven Gardner was a service technician at the time.amination, Doyle was asked about the summary which is en-titled, ``Job Elimination: 1991'':Q. And if you look, it looks like only a total of 14CSRs were laid off; is that correct?A. That is correct. Well, the word laid off is wrong,there was a staff reduction.Q. Okay, by either attrition orÐ
A. Right, there was a staff reduction of 14 customerservice representatives.Because the ``Job Elimination'' plan to which Doyle referredtherefore included reductions by attrition, there is no pro-
bative evidence that anyone but the construction technicians
and Bennett were laid off in 1991.(b) Prior announcementsRespondent introduced evidence that the employees, infact, knew of an impending layoff and the reasons for it.Gillert testified that during a 1988 organizational campaignby the IBEW, he conducted a meeting with employees to
present Respondent's position. He was asked, and he testi-
fied:Q. Were any of the individuals, who were amongstthe group of construction techs who were laid off from
the company in 1991, in that meeting?A. I recall there were, to the best of my recollection,pretty close to 100% attendance of the bargaining unit
in totality, and there were, to the best of my recollec-
tionÐrecollection, almost all, if not all of the construc-tion techs there. Mr. Dennis Coleman, who was a con-
struction tech at that time, Mr. Vanderhauf (phonetic).
IÐI recall seeing someone who was identified as Car-
men Favano was there, both Gardners were there. ...
Q. During that meeting, did the subject of construc-tion tech work come up?A. It did. ... Mr. Coleman, I recall, asked ``What's
going to happen to construction techs,'' and I told Mr.
Coleman, ``As you have all been told in the construc-
tion department, we're projecting construction to be
completed sometime within the net year to 18 months,
to probably no longer than two years, and when that
happens, it means you'll be laid off.'' ... I strongly

recommend[ed] that all of them begin taking vocational
courses to pursue internal opportunities into the tech-
nical jobs. I told them that whileÐwhen there's a lot
of construction activity, they might very well do well
as an employee or leave the employ of the company
and work for contractors, but that meant they would
have to move from location to location, benefits might
not be the same or as good as at Comcast, and I said,
``When there's a lot of construction with contractors,
you can make good money, but it does involve reloca-
tion, et cetera, and if you want to settle down and stay
in this area, it would behoove you to take technical
courses,'' because I told them I thought that was where
the future employment possibilities were.Doyle testified that in mid-November 1989 he met sepa-rately with the engineering employees who were to be laidoff and with the seven who were being retained.50Doyle tes-tified that in the meeting with the seven who were being re-
tained:The first thing we talked about was what happenedto theirÐthe other construction people. So they were
advised about that, and then that group of seven were
told that they do have a job.The question was asked of me during the meeting:Are these jobs secure? Are they permanent? And I re-
member my response very vividly because I knew that
the nature of those jobs was not secure. And so my an-
swer to the people at that time was: The only thing that
I can tell you is that you are in 1990'sÐ1990's budget.Doyle told the seven retained employees nothing about 1991or the budget for that year.Conner testified that, in January 1991:Marshall [Stevenson] approached me again, and thiswas down at the Wayne Avenue location, and he had
a very worried look on his face, and he simply pointed
out that they had not been getting a lot of the normal
work that would go out to a construction tech, in fact,
he had been doing, I believe, some service calls at that
point, I don't know how many. He said, you know,
what's going on. My response was that he was right,
there wasn't a lot of construction activity, things to
some degree had been winding down, and that was
pretty much it.I did point out to him that if he had concerns beyondthat he needed to talk to Will Kelly or he needed to
do whatever he felt was appropriate.Kelly testified that on the very morning of the February 8layoff, Stevenson asked that, if the construction technicians
were to be laid off, they get at least a week's notice.Stevenson disclaimed memory of these exchanges withConner and Kelly; I do not believe Stevenson. At the same
time, the exchanges show that Respondent was not telling the
construction technicians that it had under serious consider-
ation during January the elimination of the construction de-
partment. It was withholding the information until the imple-
mentation of the layoff. For this reason, I cannot believe
Gillert's testimony that, as early as 1988, he gave the con-
struction technicians a categorical warning that their jobs
were to be eliminated. Richard Gardner was the only con-
struction technician who was present in 1989;51on cross-ex-amination, he was asked if he remembered such statements
by Gillert; he testified that he did not; he testified that he
would have gone looking for another job if Gillert had made
any such statements. I accept this statement by Gardner as
credible testimony that, if anything like that had been said
by Gillert, Gardner would have remembered it. Moreover,
Doyle's ambiguous 1989 response (that he could tell the em-
ployees no more than that they were in the budget for 1990)
fortifies my conclusion that neither Gillert, nor any other of 247COMCAST CABLEVISION52Even if the warning by Gillert did occur, it was not repeatedto any of those who transferred to construction afterwards, including
Funchness, Stevenson, and Steven Gardner.53Topeka Discount, 181 NLRB 17 (1970).54Hamilton Avnet Electronics, 240 NLRB 781 (1979).55Perhaps there would be a different result if the messages of May2 and 10 had, somehow, forecast exceptionally large wage increases;
however, strictly read, the messages promise no increases at all.Respondent's principals, would have given the constructiontechnicians a clear warning of their impending termi-
nations.52w. Interrogation of Jett by RawlsParagraph 8(d) of the complaint alleges that Respondent,by Rawls, in violation of Section 8(a)(1): ``About late De-
cember 1991 or early January 1992, interrogated an em-
ployee concerning the employee's Union sympathies.'' In
support of this allegation, the General Counsel called current
employee Dondell Jett who testified that in December 1991,
at a time when he was in Rawls' office, Rawls asked him
what he thought of the Union. Jett testified that he replied
to Rawls, ``At one point I thought we needed a Union here
at Comcast.'' Jett testified that there was no more to the ex-
change. Jett did not remember why he had been in Rawls'
office; he goes there regularly because he is a lead service
technician.On direct examination, Rawls was asked, and he testified:Q. And what were the circumstances of that con-versation and what did you say to him?A. Well, I had asked Dondell to come into my of-fice, and the reason for why the word union came up
was because I had asked Dondell to just keep his ear
to the ground, make sure thatÐthat there were no inter-
ference in our, you know, daily operation.Q. What was going on at the company at the time?
A. At that time, it was like late December, therewere aÐa lot of leaflet materials from Local 115
Teamsters being passed out. Also, it was a couple of
weeks before the hearing were toÐto begin, so people
were kind of, you know, in a state of disarray. So, that
was the reason I had asked Dondell as I did, and also
with my weekly staff meetings, you know, I always
asked my supervisors and my leads to make sure they
let us know of anything that might cause a interruption
in the daily operations.Q. Did you ask Dondell Jett how he felt about theunion?A. No, I didn't.Also, on cross-examination Rawls testified:Q. And if you could, tell us what was said in thisconversation, as best you can?A. What was stated in the conversation or what I ac-tually said to Dondell in the conversation was that, you
know, I just needed him to, you know, keep his ear to
the ground to let me know ofÐofÐof anything that
might be going on that would cause a interruption inÐ
in theÐin the operation, because there were a lot of
union activity going on.Jett appeared credible and, to the extent Rawls' answerscan be considered to be a denial of Jett's testimony, I dis-
credit Rawls.B. Analysis and Conclusions1. Alleged 8(a)(1) violationsIn this section of the decision, I address those 8(a)(1) alle-gations for which I am not recommending dismissal on the
basis of credibility resolutions made above.a. Promises and grants of benefits(1) The May 28 wage increases(a) The announcementThe complaint alleges that the May 10 announcement wasan unlawful promise of benefit in violation of Section
8(a)(1). The Board has found violations where an announce-
ment of a benefit is framed in such a way as to coerce em-
ployees in their selection of collective-bargaining representa-
tive, even if the grant is perfectly justified on all other ac-
counts. If an otherwise justified conferral of a benefit is an-
nounced as a reward for rejecting a union,53or presented asa response to organizational activity,54a violation will befound.By the May 2 letter from Conner, the employees were toldthat they ``do not need the Union to ensure ... fair resolu-

tion of concerns or problems''; Conner adds that ``Union
representation here can be financially costly and otherwise
detrimental to you.'' Then, by the May 10 memorandum, the
employees were told that they are to receive wage adjust-
ments, presumably upwards, as part of an ``on-going effort,''
and, in the same memorandum, Respondent denies that is
trying to influence the employees' votes.The General Counsel contends that the May 2 and 10 mes-sages must be read together, and that by doing so, the con-
clusion is compelled that Respondent was presenting the
May 28 wage increases as a response to organizational activ-
ity. The General Counsel cites J.J. Newberry Co
., 249NLRB 991 (1980), as authority for this argument.I agree that the May 2 and 10 messages must be read to-gether; this is what the employees would do. However, the
two messages must further be read in the context of the pre-
vious year's announcement that wages would be reviewed
``at least annually.'' In Newberry the employer's first an-nouncement that wage increases were being considered con-
tained a strongly worded antiunion message including the
statement that the employees did not need a union to secure
such benefits. In this case, the Hipple presentation in 1989
was the first announcement that wages would be reviewed,
and presumably raised, in 1990 and all other subsequent
years. This announcement preceded the Teamsters organiza-
tional activity by many months. That being the case, in May
1990, the employees would not reasonably have concluded,
solely from reading the messages, that the forthcoming wage
adjustments (of unspecified size) were coming in response to
the organizational effort.Ultimately I find here that the May 28 increases were vio-lative because of their amounts; however, without more,55I 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
56The only case cited by the General Counsel as authority for thefinding of a violation in Respondent's timing of increases in May
is Elston Electronics Corp., 292 NLRB 510 (1989), where the em-ployer had no established policy on wage increases and had given
the employees no reason to expect wage increases at the time that
they received them.57Scott Glass, 261 NLRB 906 (1982).cannot conclude that the announcement of May 10, even readtogether with the May 2 letter, constituted a promise of un-
precedented increases. In this posture of the case, it cannot
be said that the May letters from Conner contained a viola-
tive promise of benefits, and that is the allegation of the
complaint.Accordingly, I shall recommend dismissal of paragraph7(d) of the complaint.(b) The grant of the May 28 wage increasesIn regard to the increases themselves, the General Counselcontends that they were timed to interfere with the August
10 election; the General Counsel additionally contends that,
even if some increases were expected at the time, the
amounts of the May 28 increases were so great that the em-
ployees could only have concluded that they were given in
order to dissuade them from voting for the Union.In ARA Food Services, 285 NLRB 221, 222 (1987), theBoard stated the ``well-established principle'':[W]hen a benefit is granted during the critical periodbefore an election, the burden of showing that the tim-
ing was governed by factors other than the pendency of
the election is on the party who granted the benefit.
The logic behind this legal principle is clear: only the
party granting the benefit can explain why it chose to
do so. An employer meets that burden if it presents evi-
dence which establishes justification for its action.I find that Respondent has satisfied the burden of showingthat some increases were expected by the employees about
the time that the May 28 increases were given. The Hipple
presentation of 1989 told the employees that wage reviews
would be made annually, and that, ``if appropriate, ranges
will be adjusted.'' Having heard (and read) that, no employee
would have left the presentation without the expectation that
some wage increases would thereafter be given annually; em-
ployees, correctly or incorrectly, would always think some
sort of wage increase was ``appropriate.'' True, the question
of appropriateness was a qualification that would have left
the Respondent some sort of defense if the matter were the
subject of a breach of contract action, as the General Coun-
sel, in effect, argues. But the employees would not be think-
ing that way. They would certainly be expecting wage in-
creases in the year following the Hipple presentation, and
that expectation would have been so logical that Respondent
could well have violated Section 8(a)(1) had it granted no in-
creases at all.56Accordingly, I reject the General Counsel's contention thatthe May 28 wage increase violated Section 8(a)(1) by its tim-
ing, alone.However, although I have found that increases to someemployees were undoubtedly expected at the time, the
amounts of the May 28 increases raise separate consider-
ations.In Exchange Parts Co., 375 U.S. 405 (1964), the SupremeCourt, with dramatic imagery, described the potential evil of
the use of grants of wage increases (or other benefits) during
an organizational campaign:The danger inherent in well-timed increases in benefitsis the suggestion of a fist inside the velvet glove. Em-
ployees are not likely to miss the inference that the
source of benefits now conferred is also the source
from which future benefits must flow and which may
dry up if it is not obliged. [Footnote omitted.]Exchange Parts, of course, is no license for employers to useamounts, rather than timing, to accomplish the same, undesir-
able, end. Whether the amounts of the increases were manip-
ulated to affect the results of the August 10 election is the
issue here. If so, a violation of Section 8(a)(1) is established,
even if some wage increases had been called for at the time.
This is because an employer is obliged to carry out his wage-
setting practices during a union campaign in the same man-
ner it would have done in the absence of the campaign.
McCormick Longmeadow Stone Co., 158 NLRB 1237, 1243(1966). Manipulating amounts of otherwise-scheduled wage
increases has an unlawfully coercive impact, even where theincreases are as little as 2 percent of base wages.57The issueunder Exchange Parts, supra, is whether the grant had thepurpose, or necessary effect, of discouraging support for a
union. Knogo Corp., 262 NLRB 1346 (1982), enfd. in rel-evant part 727 F.2d 55 (2d Cir. 1984).In the first year of the Respondent's wage and salary pro-gram, 1989, it called for less than 5 percent for many em-
ployees. Eventually all of the employees received 5 percent,
but only because Hipple mistakenly told them that they
would get 5 percent.In 1990, the second year of the program, the employeesin the most populous unit positions received double or triple
what they received in 1989. The unit employees received 5.1
percent (or less) in 1989, but, in 1989, the most populous
unit classifications received better than double or triple that
percentage; line technicians and construction technicians re-
ceived 11.60 and 14.8 percent, respectively; and the service
technicians, the most populous unit classification, received
15.5 percent. And all of this was not just double or triple
what the program called for; all of that was double or triple
what they received in 1989 because of Hipple's mistake.
What the employees in the most populous unit classifications
received in 1990 was therefore greater than double or triplewhat Respondent's program called for in 1989.However, in 1990, the increases for the most populousnonunit classifications were not as great. Comparing the
wage increases by percentages, the most populous nonunit
classification, customer service representatives, did not get
200 or 300-percent greater wage increases than they received
in 1989. They received 30.3-percent greater increases than
they did in 1989; and dispatchers received 40.0-percent
greater increases. Moreover, clerks received 61.8-percent
smaller increases than they did in 1989. Presumably, if Fri-day's computations had any consistency, the voting and non-
voting classifications would have fared equally well. This is 249COMCAST CABLEVISION58Moreover, as noted, Bennett was not even doing the bench tech-nician work at the time of the June increases; moreover, Conner tes-
tified Cicatello said of the bench technician job, ``he really didn't
need it, it proved not to be a full-time job.''59That other employees in other places derivatively benefited is nodefense here; the number of unit employees was much greater, and
it was the tail, not the dog, that was being wagged.especially true in regard to upgrades; the unit employees re-ceived several; the nonunit employees received none.Doyle and Friday almost had their stories straight; how-ever, Doyle testified that he told Friday that the entire wage
program had to be scrapped because the employees were so
dissatisfied with it; Friday explained Doyle's 1990 personal
intervention into the process of establishing wages by testify-
ing that the program had to be initiated each year by some-
one at Doyle's level of responsibility. (And that testimony
was belied by the Hipple presentation that stated that the pro-
gram would be conducted ``at least annually.'') Also, Doyletestified that Friday presented her December 1989 rec-
ommendations with a statement that an overall 4-percent
wage increase was included. But Friday testified that her De-
cember recommendations included many upgrades, and that
she verbally recommended an overall 4-percent increase on
top of those during the December meeting, and the records
prove that that is what happened. I do not believe that Doyle
would have made such a mistake if increases were the prod-
uct of the procedures that he described, or any honest proce-
dure.Friday testified that, in 1989, ``the structure'' was in-creased by 14 percent; however, the employees got increases
of only 5 percent (or less) pursuant to the program. Friday's
testimony demonstrates the plasticity of both the program
and the testimony. The program, especially as interpreted by
Friday, could produce any result desired.Any doubt that the 1990 unit increases were the productof manipulation toward a preestablished end is removed by
a reading of Friday's testimony and further scrutiny of the
figures displayed above. The constituents of the 1990 in-
creases were said by Friday to have been increased by sev-
eral factors, all of which would have caused similar increases
in 1989 when the program actually called for less than 5 per-cent for many of the employees. The ``4%'' factor was for
a ``passage of time''; just as much time had elapsed since
1988 before the comparatively small grants of 1989. Friday
testified that she increased the percentages of the CTAM
standards to raise the maximums and minimums ranges;
there is no suggested reason the raising of the ranges would
not have occurred in 1989. Also, the CTAM standards, them-
selves, were augmented by another 8 percent because of,
again, Friday's concept of the ``passage of time'' and the
fact of the high wage rate Philadelphia labor market; again
these factors existed the year before, and the employees net-
ted 5-percent increases, or less, under the program. The new
employees' 6-month review is something that existed in Cali-
fornia before; if the ``overwhelming'' turnover described by
Doyle was something new, there is no evidence of it here.
Finally, Friday's statement that she upgraded classifications
and, therefore, additional increases were called for, is nothing
but a self-evident proposition. Certainly, Friday testified to
no consultations with the supervisors of the employees in-
volved, or any consensus that might have evolved from such
consultations. It is evident that Friday consulted with no one
in making her recommendations to Doyle, and she did it, ap-
parently, without leaving her office in downtown Philadel-
phia, or even telephoning persons with first-hand (or second-
hand) knowledge of what the employees were actually doing.
Even at the May 22 meeting, as Respondent's witnesses
admit, only the amounts received by the customer servicerepresentatives were discussed before adjournment (becauseof the news that the Teamsters' petition had been filed).In addition to the supervisors' having no part in upgradedecisions, they had no part in setting individual wage in-
creases. Except for the classification of converter prep tech-
nician, supervisory input played no part in the raises, accord-
ing to Respondent's Exhibit 63. It is absolutely incredible
that the other 80-odd unit employees had neither positive nor
negative recommendations from their supervisors. The essen-
tial absence of supervisory input demonstrates that the unit
wage increases were determined by consideration of matters
that were completely divorced from merit. It is further rea-
sonable to conclude, as I do, that, if Respondent was not em-
ploying considerations of fairness to individuals (on the basis
of merit), it was not employing considerations of fairness to
the group (on the basis of the factors concocted by Friday,
obviously at the instructions of Doyle). Finally on this point,
it is to be noted that Friday did not testify to any mention
of concern by Doyle (or anyone else) about what the total
cost of the double and triple percentage wage increases
would cost, which necessarily was in the hundreds of thou-
sands of dollars, just for the first year; compare Respondent's
professed necessity to save $4100 per quarter by firing all of
the construction technicians.That Friday's recommendations were not the product ofexperience, legitimate inquiry, or corporate need, is specifi-
cally demonstrated by the treatment of the two classifications
that were ostensibly terminated for lack of value to the orga-
nization, bench technician and construction technician; the
employees in those classifications received wage increases of
17.4 and 14.8 percent, respectively.58That is, the 1990 wage increases were larded with make-weight factors, even though, according to Friday on cross-ex-
amination, wage increases are usually less after the year that
such wage-review programs are introduced. The next ques-
tion is: why?Respondent knew of the Teamsters' organizational cam-paign at least by November 15 when Calhoun sent his
memorandum to all employees.Doyle testified that in August 1989, he noted ``very evi-dent'' factors which prompted his instructions to Gillert and
Friday that culminated in the May 28, 1990 increases. If
there had been any truth to this testimony (and Friday's cor-
roboration of it), it would not have taken until October to get
to the employees the balance of the 5 percent promised by
Hipple in May 1989. (Whoever did not get 5 percent in May
1989 could have been granted the difference with compara-tively unsophisticated processes, immediately.)I believe that nothing was done toward calculating theamount of the 1990 wage increases until after the Calhoun
memorandum of November 15, and I so find. Then the puta-
tive justifications for the amounts were concocted by Doyle,
Friday, and (possibly) Gillert.59Particularly incredible is Doyle's testimony of ``over-whelming'' turnover which necessitated part of the May 28 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
60See Knogo Corp., supra, in which the Board rejected such a``turnover'' justification for wage increases because of a failure to
introduce supporting documentation.61Big Star No. 185, 258 NLRB 300 (1981).62Knogo Corp., supra.63Conner's May 10 letter said that the supervisors would be meet-ing with the employees, but that statement is not evidence that they
did so; even if they did, there is no evidence of what was discussed.64See Century Moving & Storage, 251 NLRB 671 (1980), andcases cited there.65And I consider Lawyer Gillert's testimony that he ``did not per-ceive it as a benefit'' to have been an insult to the forum.66As Conner put it, ``things dragged a bit.''increases. The claim was unsupported, and Doyle wasunimpressive in making it.60Moreover, the greatest turnovermentioned during the hearing was that in the position of cus-
tomer service representative; the nonunit employees in that
classification received some of the smallest increases, and
they were among the first to be scheduled for attrition in
1991; turnover in that classification could not have been
much of a concern. Moreover, the chart presented by Hipple
in 1989 showed that almost all of Respondent's employees
were receiving wages that were equal to, or greater than,
those being paid by Respondent's competitor (for labor) and
better than the CTAM standards. (The only exception was
the rate for service technicians who were at the minimum
rate for that classification. However, Doyle testified that the
entry-level positions of (nonunit) customer service represent-
atives and (unit) installers were the positions most subject to
turnover, not service technicians. And the customer service
representatives and installers were shown by Hipple's presen-
tation to be doing better at Comcast than at ``Company A''
or in the CTAM survey.)Therefore, assuming some truthfulness to Doyle's claimthat turnover was a problem, wages were not the cause; at
least, wages were not the cause to the extent that would have
justified increases to the unit employees that were 200 and300 percent greater than the percentage increases of 1989.I find that Respondent has failed to meet its burden ofproving that the extraordinary amounts of the 1990 unit wage
increases were determined by factors other than the pending
election, and I conclude that the extraordinary size of the in-
creases would foreseeably have affected the results of the
May 10 election.61Moreover, because Respondent adducedno evidence to support the alleged reason for the acceleration
of the wage reviews for new employees (``overwhelming''
turnover or anything else), I specifically conclude that the ac-
celeration of those reviews, during the pendency of the elec-
tion, violated Section 8(a)(1).62Moreover, even if Respondent's 1990 computations werelegitimately infused with the elements cited by Friday and
Doyle, Respondent did nothing to disabuse the employees of
the ineluctable impression that the source of Respondent's
1990 comparative largess was nothing other than the pending
Board election. The 1989 increases (especially before
Hipple's mistake) were comparatively niggardly: 5.0 percent(or less) in 1989 contrasted to better than double or triple
that in 1990. According to this record, Respondent made no
attempt to explain to the employees why the 1990 increases
were so much greater than those of 1989.63The reference inthe May 10 memorandum to Respondent's ``on-going ef-
forts'' would hardly have served to explain the difference;
the employees knew that the year's previous ``on-going ef-
fort'' had gotten them only 5 percent, and they received that
comparatively small amount only after the complaints based
on Hipple's (mistaken) promise. Without any other expla-
nation, even the fictional ones that were advanced at trial, theemployees would necessarily be left with the impression thatthe difference was caused by the only manifest difference in
the 2 years, the Teamsters' campaign.In summary, I find and conclude that by telling the em-ployees that they did not need a union, and then, by almost
immediately granting to the unit employees the extraordinary
increases of May 28, without offering any explanation of
how those increases were determined, Respondent engaged in
actions that had the obvious effect of leading the employees
to believe that the amounts of the increases were determined,
at least in part, in response to the union activity. By such
conduct, Respondent necessarily violated Section 8(a)(1), as
I find and conclude.64(2) Direct deposit announcementOn August 3, or exactly 1 week before the August 10election, Conner sent the employees a memorandum telling
that, on September 28, they could have their payroll checks
deposited directly to their banks. As the benefit could not be
made effective for nearly 2 months after the announcement,
there is no explanation for the August 3 announcement other
than the election that was scheduled in 7 days. A better ex-
ample of a ``well-timed' increase,'' under Exchange PartsCo., supra, can hardly be imagined.Conner and Gillert offered testimony to that effect thatthere had been some sort of mistake in the fact that the direct
deposit benefit had not been previously put in place; Gillert
suggested that subordinates had just not gotten around to it
before the Teamsters' activity. Conner stated that Gillert was
``a little shocked''; and Gillert testified (twice) that he was
``shocked'' to hear that the unit employees did not have the
direct deposit benefit. This duplication appears to be the
product of over-rehearsal, and I do not credit the testimony
of either man on the issue. Gillert was chief of personnel;
presumably he knew what the employment benefits were.65To explain why the announcement of direct deposit wasmade just 1 week before the election, Conner and Gillert also
testified that Respondent's staff was slow to act.66However,Respondent offered no substantiation of the testimony thatearlier instructions had been given to implement the program,
and, if there had been any truth to the assertions by Gillert
and Conner, it assuredly would have done so.In R. Dakin & Co., 284 NLRB 98 (1987), the employer,just before a Board election, and after employee complaints,
changed pay schedules from biweekly to weekly. The em-
ployer defended the timing of the announcement of the bene-
fit on unsubstantiated failures of subordinates to carry out
preunion activity orders. The Board found a violation of Sec-
tion 8(a)(1) stating that there was no probative evidence from
which it could be concluded ``that the Respondent would
have changed the payroll system absent the union organizing
campaign.'' Similarly, there is no probative evidence that
previously expressed wishes of the employees for direct de-
posit would have been granted absent the Teamsters' cam-
paign here. 251COMCAST CABLEVISION67Also compare R. Dakin & Co., supra; the change of payday wasof no measurable economic benefit.Respondent contends that the matter is de minimis; it citesone case where an employer passed out free beer before an
election and another case where the employer announced that
its cafeteria would be opened 15 minutes before each shift.
Although all such benefits cannot be accurately quantified
for purposes of comparison, it is safe to say that the benefit
granted here would be significantly more valuable to em-
ployees. With direct deposit, the employees save the time
and expense that it takes to get their paychecks to the bank.
Moreover, the security afforded the employees must be of
great value in these times of ever-rising crime rates.67Fi-nally, the grant here (as opposed to the facts in the cases
cited by Respondent) was in the nature of a satisfaction of
a grievance; the employees complained to Conner, and they
got results; and they got the results just before the August
10 election. That factor could not have been lost on the em-
ployees who were to decide on whether they needed an col-
lective-bargaining agent to get such results after the election.I find and conclude that by its August 3 announcement ofa new direct deposit program, Respondent violated Section
8(a)(1) of the Act.(3) Conner's promise of a work boot benefitI have found that in June or July, Conner reported to theemployees that Respondent ``wanted'' to implement a work
boot policy but could not do so while the election was pend-
ing. The obvious inference is that Respondent would do what
it ``wanted'' after the election. This was a promise of future
benefits that was made in response to an employee's com-
plaint or grievance.Respondent cites Village Thrift Store, 272 NLRB 572,572±573 (1983), for the proposition that an employer may
lawfully tell employees that it is withholding benefits be-
cause it wishes to avoid a charge of interference with a pend-
ing Board election. That case, however, was the narrow in-
stance where the employer had a ``haphazard'' history of
granting wage increases; the Board found that, in such cases:[T]he employer is faced with a Hobson's choice ofgranting the benefit with no objective evidence avail-
able to explain the timing, thereby risking allegations of
unlawful interference with employees Section 7 rights
or, as Respondent chose here, withholding the benefits
and still being subject to charges of unlawful conduct.
The Board has resolved this dilemma by permitting em-
ployers to tell their employees that those benefits pre-
viously provided in an indefinite manner will be de-
ferred during the pendency of organizational efforts
where they make clear that the purpose in doing so is
to avoid the appearance of interference. [Footnote omit-
ted.]Village Thrift has been extended to insulate from unfair laborpractice charges employer statements to employees that regu-
larly scheduled benefits are being withheld solely in order to
avoid such charges.However, the rationale of Village Thrift has never been ex-tended to claims that an employer is withholding benefits
which are not currently expected by the employees. If itwere, employers could list with impunity any number of newbenefits that it would grant, but for the pendency of a Board
petition. The employees here were not expecting work boots.
Conner's statement that Respondent ``wanted'' to grant a
work boot benefit, but could not because of the Board pro-
ceedings, was simply a promise of a later grant; and it was
a further demonstration to the employees of why, to quote
Conner's May 2 letter, ``You do not need the [U]nion to en-
sure good communications and fair resolution of concerns or
problems.''In this context, Conner's statement was a promise of abenefit, in violation of Section 8(a)(1), as I find and con-
clude.(4) Promise of promotion to HeathI have credited Heath's testimony that Conner andCicatello attempted to persuade him to apply for a lead posi-
tion at Lower Merion; and the encouragement came after
Conner asked Heath how he felt about the Union, and Heath
replied strongly that he was for the Union.The attempts by Conner and Cicatello were nothing shortof a blatant attempt to get a strong union supporter out of
the voting unit; certainly, there is no evidence that Respond-
ent attempted to get any other unit employees to take the
(nonunit) Lower Merion position.This offer of a promotion in an attempt to dilute theUnion's support, or silence a strong union supporter, was a
violation of Section 8(a)(1) of the Act, as I find and con-
clude. See Airborne Freight Corp., 263 NLRB 1376 (1982),and cases cited infra.b. InterrogationsI have indicated that I shall recommend dismissal of twoof the allegations of violative interrogations on the basis of
my credibility resolutions; these are the allegations that
Cicatello interrogated Lawrence ``several times'' and that
Conner asked Stevenson why he was not wearing a ``Vote
No'' button. The remaining allegations raise issues of law.The Board summarized the law in Kellwood Co., 299NLRB 1026 (1990):The Board, in Rossmore House,6held that an interro-gation of an open and active union supporter violates
Section 8(a)(1) when, under all the circumstances, the
interrogation reasonably tends to restrain, coerce, or
interfere with employees' rights guaranteed by the Act.
The Board also outlined factors that may be considered
in applying this test: the background, the nature of the
information sought, the identity of the questioner, and
the place and method of interrogation. Subsequently, in
Sunnyvale Medical Clinic, 277 NLRB 1217 (1985), theBoard held that the analysis set forth in RossmoreHouse applied to all interrogations, not only to those in-volving open and active union supporters, and that
whether the employee involved was an open and active
union supporter was a relevant factor to be considered
in evaluating the total context of the interrogation.6269 NLRB 1176 (19[84]), enfd. sub nom. Hotel & Restaurant Em-ployees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985). 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
68Clark Equipment Co., 278 NLRB 498, 502±503 (1986).Both the General Counsel and Respondent cite these cases insupport of their respective positions.(1) Interrogation of Heath by ConnerI have found that Conner asked Heath how he felt aboutthe Union at some point during the summer of 1990. Heath
replied, in strong terms, about why he wanted the Union to
represent him.Heath testified that he wore a union button during thecampaign, but, even if a violation is not made out by
Conner's question, alone, under Rossmore House and Sunny-vale Medical Center, Conner and Cicatello used the result ofthe questioning as a basis for an unlawful offer of a pro-
motion to Heath, as I conclude above. That is, the unlawful
enticement was offered because of the response to the inter-
rogation. Therefore, the element of coerciveness to the ques-
tioning, under Rossmore House and Sunnyvale Medical Cen-ter, was supplied by Conner and Cicatello. Accordingly, Iconclude that, by the interrogation of Heath by Conner, Re-
spondent violated Section 8(a)(1) of the Act.(2) Interrogations of Bennett by Rawls and DonahueI have found that in July Rawls and Donahue asked Ben-nett how she planned to vote in the election. Citing
Rossmore House and Sunnyvale Medical Center, Respondentargues, in effect, that because Bennett wore a union button,
the supervisors were privileged to ask this question. The
cases do not license unrestrained interrogations of button
wearers. Moreover, where the interrogation is related to other
unfair labor practices, a coercive element established.68This interrogation took place during a period shortly afterRespondent, as I conclude above, had unlawfully granted ex-
traordinarily large wage increases. The classification that re-
ceived the largest wage increase, 17.4 percent, was the bench
technician. The only person in the bench technician classi-
fication was Bennett.Bennett's extraordinary increase, among all the extraor-dinary increases, could not have been granted because Ben-
nett was such a valuable employee, if any credence is to be
given to Respondent's theory of her discharge. It could only
have been granted to sway Bennett's vote or her advocacy
(that Green described as being mentioned in at least one of
the Peddrick meetings). The conclusion is therefore com-
pelled that the interrogations were attempts to find out what
Respondent was getting for its money.In this context, Rawls' questioning of Bennett violatedSection 8(a)(1) of the Act, as I find and conclude.(3) Interrogation of Heath by Cummings and DuncanI have found that 2 weeks before the August 10 election,Cummings and Duncan stopped Heath in a hallway and
asked him why he was wearing a union button. Again, an
employee's wearing of a union button does not automatically
license the questioning of the employee about why he is
doing so; it especially does not license supervisors' ganging
up on an employee to get their answer, as Cummings and
Duncan did here.The interrogation of Heath by Cummings and Duncan vio-lated Section 8(a)(1) of the Act, as I find and conclude.(4) Interrogation of Stevenson by GreenI have found that in July Green asked Stevenson why hethought he needed a union. Respondent cites Churchill's Su-permarkets, 285 NLRB 138 (1987), as authority for the prop-osition that, because the conversation was friendly, Green
was privileged to ask this question. Churchill's Supermarketsstands for no such proposition. In that case the supervisor
and employee had an ongoing ``personal'' relationship, and
the union was just one of many topics that the employee and
the supervisor regularly discussed. There was no evidence of
such a relationship between Green and Stevenson.I find and conclude that by Green's interrogation of Ste-venson, Respondent violated Section 8(a)(1) of the Act.(5) Interrogation of Sweeney by HarrisI have found that in June or July Harris sounded outSweeney by stating that he had heard that Sweeney had been
``working for the Union.'' Respondent contends that, because
Harris and Sweeney were friends, there could have been no
coercive element.Sweeney answered Harris by telling him to mind his ownbusiness. Sweeney, on cross-examination, testified that he
thought Harris ``was trying to get some information out of
me.'' Both Sweeney's response to Harris, and his response
to counsel, demonstrate that there was nothing ``friendly'' inthe exchange. Friendships take different forms, and it is clear
that this friendship did not include discussions about the
union activities that were being conducted. The cases cited
by Respondent are thus distinguishable.I find and conclude that, by Harris' interrogation ofSweeney, Respondent violated Section 8(a)(1) of the Act.(6) Interrogation of Jett by RawlsRawls admitted instructing Jett and other leadpersons to lethim know if there were any union activities going on. As Jett
is an employee, this was an admitted instruction to spy. But
the only allegation of the complaint is that Rawls interro-
gated Jett, and I have credited the testimony in support of
that allegation, and that will be the extent of the conclusion
that I enter (even though I firmly believe that both violations
occurred).I find and conclude that, by Rawls' interrogation of Jett,Respondent violated Section 8(a)(1) of the Act.(7) Interrogation of Stevenson by ConnerIt is undisputed that, during the second alleged interroga-tion of Stevenson by Conner, Conner told Stevenson that he
had heard that Stevenson had been ``strong-arming'' employ-
ees to vote for the Union, and he told Stevenson that both
sides must ``play fair.'' In arguing that an interrogation was
somehow created by this, the General Counsel states on
brief, ``Conner's allegation of strong-arming clearly called
for a response, and, under the circumstances constituted [a]
coercive interrogation about Stevenson's union activity.'' To
the extent that Conner could have been asking anything, he
could have been asking only for a denial of ``strong-arm-
ing.'' No other response than a denial could have been ex-
pected, as Stevenson assuredly would have recognized. And
a denial is all that Conner got. 253COMCAST CABLEVISIONUnder the circumstances, I conclude that there was no vio-lative questioning of Stevenson by Conner, and I shall rec-
ommend dismissal of the allegation.(8) Interrogation of S. Gardner's group by DonahueI have credited Steven Gardner's testimony that, about aweek before the August 10 election, Donahue walked into a
room where Gardner and three other employees were present
and asked them what they thought about the Union. No one
replied.Although I have credited the testimony on which the inter-rogation allegation is based, I cannot conclude that there was
some coercive element in Donahue's act. At most, Donahue
was trying to get a conversation started with the group.
Donahue was ignored, and that was the end of the matter.
Any potentially coercive impact was necessarily diluted to
the point of nonexistence by the group's rejection. (Of
course, this instance is to be distinguished from the cases
where supervisors, including Donahue, sounded out employ-
ees individually about their union sympathies.)I shall recommend dismissal of this interrogation allega-tion of the complaint.(9) Interrogations of, and threats to, Takach byBrandtand Davis
I have found that, at some point during the campaign,Brandt asked Takach if Takach thought, with a union, he
would be able to keep his job if he lost his driver's license,
just as he was then being allowed to keep his job because
Respondent had arranged to have a trainee drive Takach dur-
ing his then-forthcoming period of driver's license suspen-
sion. This was a purely polemical question, and it would
have been interpreted as such by any reasonable employee.
I reject the General Counsel's arguments that the statement
was some sort of threat that Respondent might treat Takach
otherwise if the Union were successful in the then forthcom-
ing election (and there is no evidence that it did).Whether Davis impliedly threatened Takach when she alsoasked about his driver's license status is a closer question.
She, unlawfully I find, asked Takach if he supported the
Union. Takach told her that was none of her business. Then,
according to Takach, other matters were discussed; one thing
that came up was Davis asking Takach when he would lose
his license. Takach told Davis that was none of her business
also. The connection between references to his union support
and his driver's license was not immediate in Takach's testi-
mony, and I shall not construct such a connection here. I
shall recommend dismissal of the allegation that Davis
threatened Takach.However, Davis had no legitimate basis for the inquirythat she made of Takach. He was not an open union sup-
porter, and he and Davis were not personal friends, at least
according to this record; even if they were, this was not an
entirely friendly conversation, as Takach's responses indi-
cate.I find and conclude that Respondent, by Davis, interro-gated Takach in violation of Section 8(a)(1) of the Act.c. Prohibition of union buttonsI have found that, in March, Donahue and Brandt in-structed employees not to wear union buttons. Respondentacknowledges that it is unlawful to prohibit the wearing ofunion buttons unless there are physical requirements of the
job that prevent the wearing of any buttons. Respondent con-
tends, however that any instruction that was issued was ef-
fectively repudiated, citing Raysel-Ide, 284 NLRB 879(1987).In Raysel-Ide, one supervisor instructed one employee,outside the hearing of any other employee, not to wear a
union button at work. Within 24 hours, the supervisor told
the employee that she could wear the button. Specifically
finding that the incident occurred ``in a context free from
other unlawful conduct,'' the Board found that an effective
repudiation had been accomplished within Passavant Memo-rial Area Hospital, 237 NLRB 138 (1978).Respondent points to the testimony of former SupervisorTucker that, after Donahue's instruction to the line techni-
cians not to wear union buttons, another supervisor told some
line technicians that it was all right to do so.Even if all of the employees in Donahue's meeting wereat the meeting to which Tucker referred (a problematical
proposition), there were more employees involved, and there
was more time involved, than in Raysel-Ide. Moreover, thecontext in which the violation occurred is hardly ``free from
other unlawful conduct.''I find and conclude that, by Donahue's and Brandt's in-structions not to wear union buttons, Respondent violated
Section 8(a)(1) of the Act, and I conclude that Respondent's
action in this regard has not been effectively repudiated.d. ``Troublemakers'' statement to Bennett by RawlsI have credited Bennett's testimony that, during July orAugust, Rawls referred to two other employees as ``trouble-
makers.'' Bennett admitted on cross-examination that Rawls
made no reference to the union activities when doing so.Calling employees ``troublemakers'' in express, or im-plicit, reference to their protected activities may constitute a
threat, as the Board has often held. However, there is no au-
thority for the proposition that the use of the word ``trouble-
maker(s)'' is a per se violation of Section 8(a)(1), and that
is the holding that the General Counsel, in effect, requests.The expression of an opinion is protected by Section 8(c)of the Act, as long as it ``contains no threat of reprisal or
force or promise of benefit.'' That is all that has been proven
that Rawls did here. I shall, therefore, recommend dismissal
of this allegation of the complaint.2. Alleged 8(a)(3) violationsa. The prima facie casesThe law is that the General Counsel has the initial burdenof establishing a prima facie case sufficient to support an in-
ference that union or other concerted activity that is pro-
tected by the Act was a motivating factor in Respondent's
action that is alleged to constitute discrimination in violation
of Section 8(a)(1) or (3). Once this is established, the burden
shifts to Respondent to come forward with evidence that the
alleged discriminatory conduct would have taken place even
in the absence of the protected activity. If Respondent goes
forward with such evidence, the General Counsel ``is further
required to rebut the employer's asserted defense by dem-
onstrating that the [alleged discrimination] would not have 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
69Although I agree with Respondent on this point, I am con-strained to state that I place no reliance on its Exh. 25, which cross-
examination of Doyle demonstrated to be worthless.70The penultimate sentence of Respondent's elaborate brief em-phasizes that many ``positions'' were eliminated in 1991. Again, that
meant attrition, except for the seven prounion employees involved
here.71Donahue's quoted cross-examination confirmed that assumptionsbased on his analysis resulted in ``elimination of the entire construc-
tion staff.''72As noted, the total of Bennett's August±October wages and ben-efits was $7,874.62. This is $3,774.12 more than the $4100 savings
indicated by Donahue.taken place in the absence of the employee's protected activi-ties.'' Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), ap-
proved in NLRB v. Transportation Management Corp., 462U.S. 393 (1983).Therefore, the first issue under Wright Line is whether theGeneral Counsel has presented prima facie cases in regard to
the terminations of Bennett and the construction technicians.
Knowledge of the union sympathies of the construction tech-
nicians and Bennett was admitted. Green testified that labor
consultant Peddrick told the supervisors not even to bother
with the construction technicians because they were so
prounion. Conner admitted that Peddrick had concluded that
``pretty much everybody'' in the construction department
was in favor of union representation. Rawls testified that he
knew that Bennett was prounion, and Conner testified that,
when Cicatello recommended the termination of Bennett,
Cicatello also ``point[ed] out that the perception would have
been that it [the discharge] was [anti] union.''Antiunion animus could hardly be more clear. Cost and le-gality were small obstacles to this Respondent. The double
and triple percentage wage increases given to the unit em-
ployees bespeak of nothing but raw vote-buying. The an-
nouncement of the direct deposit program, almost 2 months
before it could be implemented but only 1 week before the
election, was so crude a violation that I can only conclude
that Respondent had decided that it could not win the August
10 election otherwise, and it would be better to take its
chances at a rerun. Again, the law was a small obstacle.Specific animus toward any employee, or group of em-ployees, is not a necessary requirement for the establishment
of a prima facie case, but that element is here also. As Green
testified, immediately after the August 10 Election Personnel
Director Kelly said (twice) that he would be disappointed if
the construction technicians were still employed in the fol-
lowing year. There is no reason that Kelly would have said
that, other than the known union sympathies of those em-
ployees. Also, as I have found, Bennett's continuing alle-
giance to the Union was of such concern that, in spite of oc-
casional instructions to the contrary, Rawls and Donahue felt
constrained to interrogate her.I find that the General Counsel has established a primafacie case that Bennett and the construction technicians were
discharged because of their known or suspected union sym-
pathies.b. Defenses and conclusions(1) Terminations of the construction techniciansIt is clear that, at the time of this case, the constructionactivity was in a state of decline.69On December 31, 1989,Respondent laid off the remaining design engineers in the
construction department. On January 29, 1990, Donahue
wrote the city of Philadelphia stating that Respondent's con-
struction activities were between 95- and 99-percent com-
plete. New-builds, which the construction technicians fol-
lowed, had reduced drastically. Yet, there is no evidence that
the classification of construction technician had been slatedfor extinction before the Teamsters' 1989±1990 organiza-tional attempt. The local management, from Vice President
Conner to Firstline Supervisor Tucker, did not know before
hand that the construction technicians were to be eliminated.
The employees may have had a suspicion that something was
coming, but this may have been because they knew that they
were not receiving as many work assignments (and they had
no reason to know that Respondent had already contracted
with Adderly to do ``a majority'' of their work, as Cicatello
testified).At the time that the design engineers were terminated, theconstruction technicians inquired about the job security of
their jobs. Doyle told the construction technicians that he
could only state that they were in the 1990 budget. He did
not tell them that they would also be terminated, and, indeed,
Respondent transferred three additional employees
(Funchness, S. Gardner, and Stevenson) into the construction
department after the layoff of the engineers.And then there came a time that the 1991 budget was tobe prepared. This was in October or November 1990 accord-
ing to Doyle. As I have found above, the construction techni-
cians were in that budget. Doyle testified that certain finan-
cial reports affected all of his thinking during the process of
deciding to terminate the construction technicians. However,
the same reports showed that other departments vastly over-
spent their 1990 budget, and the construction department had
not come close to exceeding its 1990 budget. Moreover, ex-
cept for Bennett (whose termination I also find violative) the
impact of the supposed economic crackdown fell only on the
construction technicians; and, except for Bennett, the record
does not demonstrate that, companywide, any other employ-
ees were involuntarily terminated in 1991.70Other than the conflicting financial reports on whichDoyle supposedly relied, Respondent points to nothing that
it knew of on February 8, 1991, that it did not know when
the construction technicians were placed in the 1991 budget,
except for the January 14 analysis by Donahue. Therefore,
the entire defense rests on the Donahue analysis, as I shall
call it.71I note about the Donahue analysis: (1) Even crediting Re-spondent's account of when it was created, it was an exercise
in self-justification; by the time it was supposedly submitted,
Respondent had already signed a contract with Adderly. (2)It was inflated by the costs of employing nonconstruction-
technician Bennett during the August±October 1990 period.72This fact, which Donahue acknowledged as error, would
change the $4100 subcontracting ``savings'' to a loss of
$3,774.62 during the period. (3) Even taking it at face value,
the Donahue analysis showed that Respondent would save
far less than it would have saved by eliminating the installa- 255COMCAST CABLEVISION73Donahue's report on installation concluded that $130,000 couldbe saved annually by contracting out that work. Doyle testified that
this was decided against because that was a high turnover position
and attrition would take care of the excess. I do not believe that tes-
timony. Certainly, it was inconsistent with the fact that Respondent
granted the installers a 9.10-percent wage increase only months be-
fore in order to stanch the turnover in that position.74Some jobs that would have identical summary descriptionswould have different time requirements. Use of such a system would
be analogous to assigning ``points'' for writing a ``Brief to the
NLRB'' with no consideration of the difficulty of the particular case.75Conner makes only the vaguest reference to other ``opportuni-ties'' to reduce personnel costs in the future; and even then, Conner
concludes, ``My expectation is that much but not all of the change
in head count can be achieved through attrition.''76Conner had approved the discharge of Bennett as an unneededbench technician 1 month before the terminations of the construction
technicians. Perhaps, if he had really seen the Donahue memoran-
dum before February 8, Conner would have noticed that Bennett was
included in the cost of operating the construction department.77Although Conner was, as his testimony reflects, coerced intohaving ``shared'' in Doyle's decision to terminate the construction
technicians, Conner was not asked to corroborate Doyle about their
supposed discussions on the issue: he would have been asked if they
had occurred.tion department (which was not eliminated).73(4) TheDonahue analysis made its comparisons without supporting
data other than the chimerical ``point'' system employed by
Donahue.74And (5) only the Adderly ``menu'' prices forsplicing were examined, not the Adderly prices for the rest
of the unit work that was being contracted out. At minimum,
these factors distinguish Chromalloy American Corp., 286NLRB 868 (1987), cited by Respondent, where contracting
was done after ``a careful analysis.''Nor can Respondent argue successfully that, even if other-wise fatally flawed, the Donahue analysis served as a good-
faith, albeit mistaken, belief that Respondent could save
money by contracting out the remaining construction techni-
cians' work. In the first place, even if there had been pro-
bative testimony to support this argument, it would have
been belied by the fact that the contract with Adderly to do
the construction technician work was signed in November or
December 1990, 2 weeks (or more) before Donahue sup-
posedly submitted the January 14, 1991 analysis. Therefore,
the Donahue analysis was not the basis of the subcontracting
decision. But the probative testimony is missing also; Conner
testified that the decision to terminate the construction tech-
nicians was made because that analysis showed that ``there
obviously was not sufficient work to justify keeping the con-
struction group on board.'' However, the Donahue analysis
did not say that there ``was not sufficient work to justify
keeping the construction group on board.'' The Donahue
analysis stated that, whatever amount of work there was to
be done, it could be done cheaper by an independent contrac-
tor.Assuming that the conclusion that Conner advanced couldbe read into the Donahue analysis, I do not believe that it
was the basis for the decision to terminate the construction
technicians on February 8, 1991. I do not believe that the
Donahue analysis existed even as late as February 6.Nowhere in his January 18 memorandum telling Conner totake a look at ``in-house'' and ``contract'' labor does Doyle
mention the 41-page Donahue analysis as something to be
considered by Conner. It is inconceivable that Doyle would
have failed to have mentioned the Donahue analysis if he
then expected Conner to consider it. (This is especially true
because Conner was new to the industry, and he probably
would have wondered what avenue his investigation should
make.)But more importantly, Conner's January 25 memorandumto Doyle does not mention the Donahue analysis. In fact, it
plainly states:As you know, the analysis of our cost for in-houseversus contract labor in the installation, service and
construction areas are at various stages of completion.I find fantastic the explanation of Conner that by the above,plain, language he meant that he needed to get counsel from
Gillert. There is only one logical interpretation of Conner's
sentence; the ``January 14, 1991'' Donahue analysis had not
been completed by January 25.Conversely, Conner's January 25 memorandum does tellDoyle that he plans to eliminate persons other than the con-
struction technicians. Conner tells Doyle that he intends to
reduce the number of customer service representatives; he
plans to eliminate some direct sales personnel; and he plans
to eliminate ``at least one position'' in the local origination
department.75If Conner was even thinking about eliminating the con-struction technicians, he would have so indicated to Doyle in
this memorandum; he would have been thinking about elimi-
nating the construction technicians if he had seen the
Donahue analysis; he would have seen the Donahue analysis
if it had been given to him by Doyle; and Doyle would have
given the Donahue analysis to Conner if it had existed before
January 25.76Finally, further fortification for the conclusion that theDonahue analysis is a post hoc creation lies in Doyle's Feb-
ruary 6 memorandum to Conner. That memorandum, written
just 2 days before the layoffs, does not mention the Donahue
memorandum or any corporate decision that was based on
that memorandum. It does not tell Conner to do anything. It
says that it includes items that Conner ``should feel free to
add or delete from.'' It further says that the items ``are
meant as an outline for our future discussions,'' and that
Conner should ``review these and give me a call when you
feel comfortable about discussing these issues.'' Such lan-
guage bespeaks of a pressing urgency of nothing; it is com-
pletely inconsistent with the supposed imperatives that Doyle
had previously issued to Conner; and it compels the conclu-
sion that Doyle's testimony about such previous imperatives,
written and oral, was false.77It appears to me that the Donahue analysis was finalizedat some point after creation of Doyle's memorandum of Feb-
ruary 6; then the Donahue analysis was seized on as a pre-
text for terminating the construction technicians on February
8. However, I need not decide precisely when the ``January
14, 1991'' Donahue analysis was created. It suffices to say
that it was not created when Respondent said it was, and,
even if it was, the Adderly contract had already been exe-
cuted. Therefore, the multiflawed Donahue analysis could not
have been the basis, good faith or otherwise, for the decision
to terminate the construction technicians as Respondent con-
tends. 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
78Again, under R. Dakin & Co., 284 NLRB 98, the announcementof the direct deposit program alone was a guarantee that the August
10 election would be set aside if Respondent lost, as Respondent as-
suredly recognized when it made the announcement.79It is further to be noted that on this date all the constructiontechnicians had been assigned, and were expecting to perform, con-
struction work.80And she was given a 17.4-percent wage increase only 8 monthsbefore her termination.81See, for example, NLRB v. Eagle Material Handling, 558 F.2d160 (3d Cir. 1977).The construction technicians were in the 1991 budget thatwas composed in October or November 1990. The spurious
Donahue analysis aside, Respondent knew nothing in Feb-
ruary 1991 that it did not know in October or November
1990, except for the fact that the Regional Director had, on
November 28, 1990, issued an order that would assuredly78lead to a new election. Respondent had ``won'' the August
10 election by two votes; six of the votes against it, as Re-
spondent knew or suspected, came from the construction
technicians. I find that, as General Counsel contends, the an-
swer that Respondent found was to eliminate the construction
technicians sooner, rather than later.I also agree with the General Counsel that the constructiontechnicians were victims of discriminatory treatment. When
the engineers were terminated on December 31, 1989, they
were first given 6 weeks' notice. Before that, according to
Donahue, their ranks were reduced by attrition. The construc-
tion technicians, however, were given ``the bum's rush.''Kelly and Conner testified that they did not know of thebetter treatment given to the engineers. This may have been
true, but, at least according to this record, they did not ask
anyone who was around in 1989 either. Doyle was the one
who gave the engineers 6 weeks' notice; he certainly could
have told Conner and Kelly what had happened. It is clear
from Respondent's testimony that Doyle was ordering the
termination of the construction technicians; it is also most
likely that he ordered how the terminations were handled,
crudely.I find and conclude that Respondent has failed to comeforward with probative evidence that it would have dis-
charged the construction technicians on February 8, 1991,79notwithstanding their known union sympathies. I conclude
that by the discharge of the six construction technicians Re-
spondent violated Section 8(a)(3) of the Act.(2) Termination of BennettRespondent suggests no legitimate reason Donahue wouldhave included Bennett along with the construction techni-
cians in his analysis, and I believe that the Donahue analysis
was simply a scenario of how Respondent could justify ter-
minating a certain seven employees. What those employees
had in common, at least according to this record, was noth-
ing other than their prounion sympathies.Respondent's evidence is nothing more than a post hoc ra-tionalization for distributing her bench technician duties
among other employees, something that, in any large organi-
zation, could be done with any number of employees at any
time.Bennett is obviously an intelligent person; Respondentused her to do engineering design work after it laid off the
design engineers on December 31, 1989.80I do not believethat it could not have used her substantial potential in somemethod, even if the duties of bench technician could havebeen reallocated.The only reason that it did not do so, I find and conclude,is her union sympathies, about which Rawls and Donahue in-
quired.Accordingly, I find and conclude that Respondent also dis-charged Bennett in violation of Section 8(a)(3) of the Act.THEREMEDYA. Bargaining OrderIn NLRB v. Gissel Packing Co., 395 U.S. 575 (1969), theSupreme Court approved as a remedy for ``outrageous'' and
``pervasive'' unfair labor practices a bargaining order as a
remedy, even without a showing that the union involved ever
possessed evidence that it was once the majority representa-tive of the unit of employees that has been affected by such
unfair labor practices. The Court also approved the use of the
bargaining order in situations it described at 614±615:The only effect of our holding here is to approve theBoard's use of the bargaining order in less extraor-
dinary cases marked by less pervasive practices which
nonetheless still have the tendency to undermine major-
ity strength and impede the election process. The
Board's authority to issue such an order on a lesser
showing of employer misconduct is appropriate, we
should reemphasize, where there is also a showing that
at one point the union had a majority; in such a case,
of course, effectuating ascertainable employee free
choice becomes as important a goal as deterring em-
ployer misbehavior. In fashioning a remedy in the exer-
cise of its discretion, then, the Board can properly take
into consideration the extensiveness of an employer's
unfair labor practices in terms of their past effect on
election conditions and the likelihood of their recur-
rence in the future. If the Board finds that the possibil-
ity of erasing the effects of past practices and of ensur-
ing a fair election (or a fair rerun) by the use of tradi-tional remedies, though present, is slight, and that em-
ployee sentiment once expressed through [authorization]
cards would, on balance, be better protected by a bar-
gaining order, then such an order should issue. [Empha-
sis added.]Therefore, in cases where a union has attained a majority sta-tus, as evidenced by written authorizations to act as employ-
ees' collective-bargaining representative, and that majority
status is likely to have been dissipated by such employer
conduct as described by the Court, the Board has found it
``within our remedial authority to require an employer to bar-
gain as of the date it embarks on an unlawful course of con-
duct which fatally impedes the holding of a fair election [or
fair rerun],'' even if a separate violation of Section 8(a)(5)
has not been proved because there was no request for rec-
ognition. Peaker Run Coal Co., 228 NLRB 93 (1977). Suchbargaining orders have been consistently enforced by the
courts.81 257COMCAST CABLEVISION82Br. 182; emphasis in the original.83For the benefit of any who may have made, or might take, thisargument seriously, I will point out that, presumably, the employees
would not have completed (in groups or individually) otherwise
blank pieces of paper calling for their signatures, any more than they
would have completed and signed checks without indication ofpayee.84Needless to say, the subsections of Respondent's brief that con-tain these arguments (VII,A,1±3) do not cite Gissel.85The exception is that of one employee whose earliest signatureappears on an authorization card dated April 19, 1990.86Again, many of those who received 5 percent did so, not pursu-ant to the program, but pursuant to complaints after Hipple's mis-taken promise during the 1989 presentation. See Doyle's testimonyon the point.87Again, see R. Dakin & Co., supra, where the grant of a benefitof no monetary value (change of pay period) was the sole cause ofthe election being set aside.1. The Union's majority statusAs noted above, the appropriateness of the unit has beenpreviously decided by the Board. Therefore, the next issue to
be addressed is: Did the Union ever possess a card majority
in that unit, and, if so, when?The parties stipulated that on the petition date, March 22,there were 92 employees in the unit. Respondent stipulated
to the authenticity of 66 employee signatures each of which
was placed individually on a Teamsters authorization card or
collectively on a Teamsters ``petition.'' Each of the cards re-
ceived in evidence recites:TEAMSTERS LOCAL 115I, the undersigned, of my own free will, desire to be-come a member of Local 115, Affiliated with
I.B.T.C.W. and H. of A., and by so doing designate
said Union as my chosen representative in all matters
pertaining to wages, hours and working conditions.Each of the petitions has, at the top, in bold face type, thesame wording. Following that wording, the petitions have
columns for date, name, address, telephone number, and sig-
nature, and there are 12 rows that provide ample space for
the requested information. Many employees signed several of
these petitions; many signed an authorization card and one
or more petitions.Although Respondent stipulated to the authenticity of 66employee signatures on authorization cards or petitions, Re-
spondent nevertheless denies that the General Counsel has
proved that the Union ever possessed evidence of majority
status. To take this position, Respondent first argues, after
making some rather obvious statements about the rules of
evidence:Yet, General Counsel proffered no evidence that thedocuments had affixed to them [the] typed statements
of purpose when the employees signed them.82The submission of such an argument is disappointing.83Re-spondent also argues that the cards and petitions are hearsay
and not valid evidence of majority status. These alternate ar-
guments ignore the law to the contrary, as stated by the Su-
preme Court in Gissel, supra.84Sixty-five of the 66 employee signatures, either on an au-thorization card or a petition, are dated between October 29,
1989, and March 22.85I conclude that, by March 22, 1990,the Union had been designated as the collective-bargaining
representative of the unit employees.2. Appropriateness of a bargaining orderThe next issue is whether the extent of the proven unfairlabor practices requires a bargaining order remedy. I find that
it does.Respondent's first unfair labor practice after the Union at-tained majority status was the wage increase of May 28. In
1989, the employees received wage increases of 5 percent,
or less, pursuant to the compensation program that Respond-
ent instituted that year.86Then, in the heat of the 1990Teamsters campaign, they received, without explanation
(even the false ones advanced here), up to triple the percent-
age wage increases that they had gotten in 1989. The infer-
ence could not have been missed by the employees: Re-
spondent was buying votes. As the tally of ballots reflected,
some employees were willing to sell, either from hopes for
future wage increases, or from fears of ``a fist inside the vel-
vet glove.'' There is no other explanation, aside from Re-
spondent's other unfair labor practices, for the atrophy of the
Union's 70 percent signatory majority on March 22 to a two-
vote ballot minority on August 10.I would conclude that, standing alone, Respondent's con-duct in regard to the May 28 wage increase would require
a remedial bargaining order. The impact of such extraor-
dinary wage increases has been recognized by the Board as
one that endures and one that requires a bargaining order to
assure uncoerced majority choice. As stated in Color TechCorp., 286 NLRB 476, 477 (1987):Wage increases in particular have been recognized ashaving a potential long-lasting effect, not only because
of their significance to the employees, but also because
the Board's traditional remedies do not require the Re-
spondent to withdraw the benefits from the employees.
Red Barn System, 224 NLRB 1586 (1976), enfd. mem.574 F.2d 315 (6th Cir. 1976).And see Big Star No. 185, 258 NLRB 300 (1981), wheresimilar percentage wage increases were found to warrant a
bargaining order.The coup de grace for any remaining uncoerced employeechoice, of course, was the announcement of the direct deposit
benefit, 7 days before the August 10 election but almost 2
months before it could be implemented. As Conner stated,
the employees had ``[s]ome time back'' asked for the pro-
gram. They had not gotten it. They had not even been told
that Respondent was ``working'' on it, at least according to
this record. But then the election was 1 week away. Acting
on a wish to assure the unit employees that its vote buying
was a continuing process, if not acting from desperation en-
gendered by the belief that it could not win the election law-
fully, Respondent announced the benefit. Standing alone,
such conduct would invalidate any election,87and it fortifiesmy conclusion that a bargaining order is required here.Respondent's final unfair labor practice was the extirpationof those employees who first contacted the Union and who, 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
88In addition to the one discharge, the only other unfair laborpractice was one act of surveillance.89The Board's Order was enforced by the Ninth Circuit at 581F.2d 204 (1978).90My findings of March 1990 unfair labor practices accordinglybecome alternate bases for setting aside the August 10, 1990 elec-
tion.91If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.thereafter, formed its core support, the construction techni-cians. In circumstances not nearly as brutal as those found
here, the Board in Panchito's, 228 NLRB 136 (1977), reliedon the manner of discharge of one Hull, almost exclu-
sively,88as evidence of the need for a bargaining order:The precipitous nature of Hull's discharge must havebrought his termination to the attention of the other em-
ployees, even if he himself did not do so. In these cir-
cumstances, Hull's discharge had a far-reaching effect,
the meaning of which could not have been lost on
them: support the Union and lose your job.89The manner that the construction technicians were ejected
demonstrates that nothing less could have been intended
here.For these, and the other, unfair labor practices, a remedialbargaining order is required, as I find and conclude.90That is, in light of the above findings and conclusions, theunion authorization cards and petitions executed by a major-
ity of the employees in the unit are a more accurate measure
of the free and uncoerced desire on the issue of representa-
tion than a second election would be. Accordingly, I con-
clude that the Respondent's bargaining obligation arose as of
May 28, 1990, the date it embarked, through the wage in-
creases of that date, on its course of conduct designed to de-
stroy the Union's majority status that had been established
by that date, and I shall therefore order it presently to bar-
gain with the Union, on request, concerning any term or con-
dition of employment, or change thereof, of the unit employ-
ees as to which it would have been required to bargain had
the Union been recognized as the collective-bargaining rep-
resentative of the unit employees on May 28, 1990.B. Other Necessary RemediesHaving found that the Respondent has engaged in certainadditional unfair labor practices, I find that it must be or-
dered also to cease and desist and to take certain affirmative
action designed to effectuate the policies of the Act.The Respondent, having discriminatorily discharged em-ployees Lynetta Bennett, Carmen Favano, Eric Funchness,
Richard Gardner, Steven Gardner, Marshall Stevenson, and
Murray Wilson, must offer them reinstatement and make
them whole for any loss of earnings and other benefits, com-
puted on a quarterly basis from date of discharge to date of
proper offer of reinstatement, less any net interim earnings,
as prescribed in F.W. Woolworth Co
., 90 NLRB 289(1950), plus interest as required in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended91ORDERThe Respondent, Comcast Cablevision of Philadelphia,L.P., Philadelphia, Pennsylvania, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Granting to its employees wage increases or wage re-views, in order to discourage its employees from becoming
or remaining members of, or giving assistance or support to,
Teamsters Union Local No. 115, affiliated with the Inter-
national Brotherhood of Teamsters, Chauffeurs, Warehouse-
men and Helpers of America, AFL±CIO.(b) Promising to grant to its employees direct payroll bankdeposit benefits, promotions, or any other benefits, in order
to discourage its employees from becoming or remaining
members of, or giving assistance or support to, the Union.(c) Interrogating any of its employees about their member-ship in, or preference or support for, the Union.(d) Telling employees that they may not wear union but-tons or other indicia of their union support.(e) Discharging, or otherwise discriminating against, anyemployee because of his or her union or other protected con-
certed activities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, recognize and bargain with TeamstersUnion Local No. 115, affiliated with the International Broth-
erhood of Teamsters, Chauffeurs, Warehousemen and Help-
ers of America, AFL±CIO as the exclusive collective-bar-
gaining representative of all the employees in the bargaining
unit described below, and, if an understanding is reached, on
request, embody such understanding in a signed agreement:All full time and regular part time installers, servicetechnicians, construction technicians, QC technicians,
QA technicians, line technicians, bench technicians,
warehousemen, converter prep employees and vehicle
technicians employed by [the Respondent] at its 11400
Northeast Avenue and at its 4400 Wayne Avenue,
Philadelphia, Pennsylvania locations, excluding cost an-
alysts, clerks, secretaries, dispatchers, bracket access
coordinators, MDU coordinators, tech administrators
and facilities clerks employed in the Engineering De-
partment, Customer Service Department employees,
Marketing/Sales Department employees, Human Re-
sources Department employees, Advertising Sales De-
partment employees, Accounting Department employ-
ees, Local Origination Department employees, guards
and supervisors as defined in the Act.(b) Offer Lynetta Bennett, Carmen Favano, EricFunchness, Richard Gardner, Steven Gardner, Marshall Ste-
venson, and Murray Wilson immediate and full reinstatement
to their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions of employment, without preju-
dice to their seniority or any other rights or privileges that
they previously enjoyed, and make them whole for any loss
of earnings and other benefits they may have suffered as a
result of the discrimination against them, all in the manner
set forth in the remedy section of this decision.(c) Remove from its files any reference to the unlawfuldischarges of Lynetta Bennett, Carmen Favano, Eric
Funchness, Richard Gardner, Steven Gardner, Marshall Ste- 259COMCAST CABLEVISION92If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''venson, and Murray Wilson, and notify them, in writing, thatthis has been done and that their discharges will not be used
against them in any way.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its Philadelphia facilities copies of the attachednotice marked ``Appendix.''92Copies of the notice, on formsprovided by the Regional Director for Region 4, after beingsigned by the Respondent's authorized representative, shallbe posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERRECOMMENDED
that the complaint be dis-missed insofar as it alleges unfair labor practices not foundhere.ITISFURTHERRECOMMENDED
that the election in Case 4±RC±17321 be set aside, and that the petition in Case 4±RC±
17321 be dismissed.